Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of March 31, 2015

among

NEW STERIS LIMITED,

as a Borrower,

STERIS CORPORATION,

as a Borrower,

The Guarantors Party Hereto,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

KEYBANK NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

 

SANTANDER BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUMITOMO MITSUI BANKING CORPORATION

and

DNB CAPITAL LLC

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

 

Certain Defined Terms

     1   

SECTION 1.02

 

Computation of Time Periods

     36   

SECTION 1.03

 

Accounting Terms

     36   

SECTION 1.04

 

Terms Generally

     37   

SECTION 1.05

 

Currency Translations

     37   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     38   

SECTION 2.01

 

The Advances

     38   

SECTION 2.02

 

Making the Advances

     39   

SECTION 2.03

 

Swingline Advances

     41   

SECTION 2.04

 

Letters of Credit

     44   

SECTION 2.05

 

Supplemental Advances

     49   

SECTION 2.06

 

Fees

     49   

SECTION 2.07

 

Termination or Reduction of the Commitments

     51   

SECTION 2.08

 

Repayment of Advances

     52   

SECTION 2.09

 

Interest on Advances

     52   

SECTION 2.10

 

Interest Rate Determination

     53   

SECTION 2.11

 

Optional Conversion of Advances

     54   

SECTION 2.12

 

Optional and Mandatory Prepayments of Advances

     54   

SECTION 2.13

 

Increased Costs

     55   

SECTION 2.14

 

Illegality

     56   

SECTION 2.15

 

Payments and Computations

     57   

SECTION 2.16

 

Taxes

     58   

SECTION 2.17

 

Sharing of Payments, Etc.

     66   

SECTION 2.18

 

Use of Proceeds and Letters of Credit

     66   

SECTION 2.19

 

Evidence of Debt

     66   

SECTION 2.20

 

Defaulting Lenders

     67   

SECTION 2.21

 

Mitigation

     69   

SECTION 2.22

 

VAT

     70   

 

i



--------------------------------------------------------------------------------

SECTION 2.23

Increases in Revolving Commitments and Additional Term Advances

  71   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

  72   

SECTION 3.01

Conditions Precedent to Effective Date

  72   

SECTION 3.02

Conditions Precedent to Closing Date

  74   

SECTION 3.03

Conditions Precedent to Revolving Advances and Letters of Credit after the
Effective Date

  76   

SECTION 3.04

Actions by Lenders During the Certain Funds Period

  77   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  78   

SECTION 4.01

Representations and Warranties

  78   

ARTICLE V COVENANTS

  83   

SECTION 5.01

Affirmative Covenants

  83   

SECTION 5.02

Negative Covenants

  90   

SECTION 5.03

Financial Covenants

  96   

SECTION 5.04

Limitations on Activities of Certain Entities During the Certain Funds Period
and Prior to the Closing Date

  97   

ARTICLE VI EVENTS OF DEFAULT

  97   

SECTION 6.01

Events of Default

  97   

ARTICLE VII THE AGENTS

  100   

SECTION 7.01

Authorization and Action

  100   

SECTION 7.02

Administrative Agent Individually

  100   

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

  101   

SECTION 7.04

Reliance by Administrative Agent

  101   

SECTION 7.05

Delegation of Duties

  102   

SECTION 7.06

Resignation of Administrative Agent

  102   

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

  103   

SECTION 7.08

Other Agents

  103   

ARTICLE VIII GUARANTY

  104   

SECTION 8.01

Guaranty

  104   

SECTION 8.02

No Termination

  104   

SECTION 8.03

Waiver by the Guarantors

  104   

SECTION 8.04

Subrogation

  104   

SECTION 8.05

Waiver of Defenses

  105   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.06

Exhaustion of Other Remedies Not Required

  105   

SECTION 8.07

Stay of Acceleration

  106   

SECTION 8.08

Release of Guarantees

  106   

SECTION 8.09

Guaranty Limitations

  106   

ARTICLE IX MISCELLANEOUS

  107   

SECTION 9.01

Amendments, Etc.

  107   

SECTION 9.02

Notices, Etc.

  108   

SECTION 9.03

No Waiver; Remedies

  110   

SECTION 9.04

Costs and Expenses

  110   

SECTION 9.05

Right of Setoff

  112   

SECTION 9.06

Binding Effect

  112   

SECTION 9.07

Assignments and Participations

  112   

SECTION 9.08

Confidentiality

  117   

SECTION 9.09

Debt Syndication during the Certain Funds Period

  118   

SECTION 9.10

Governing Law

  118   

SECTION 9.11

Execution in Counterparts

  118   

SECTION 9.12

Jurisdiction, Etc.

  118   

SECTION 9.13

Patriot Act Notice

  119   

SECTION 9.14

No Advisory or Fiduciary Responsibility

  119   

SECTION 9.15

Waiver of Jury Trial

  120   

SECTION 9.16

Conversion of Currencies

  120   

SECTION 9.17

Designated Borrowers

  120   

SECTION 9.18

Mandatory Cancellation Event Prior to Closing Date

  121   

SCHEDULES

 

Schedule I

–

Commitments

Schedule II

–

Administrative Agent’s Office; Certain Addresses for Notices

Schedule III

–

Swingline Commitments

Schedule 4.01(f)

–

Legal Proceedings

Schedule 5.01(i)

–

Affiliate Transactions

Schedule 5.02(a)

–

Liens

Schedule 5.02(e)

–

Subsidiary Indebtedness

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

–

Form of Notice of Borrowing

Exhibit B

–

Form of Assignment and Acceptance

Exhibit C-1

–

Form of Tax Compliance Certificate

Exhibit C-2

–

Form of Tax Compliance Certificate

Exhibit C-3

–

Form of Tax Compliance Certificate

Exhibit C-4

–

Form of Tax Compliance Certificate

Exhibit D

–

Form of Borrower Joinder Agreement

Exhibit E

–

Form of Guarantor Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) dated as of March 31, 2015 is among New
STERIS Limited, a private limited company organized under the laws of England
and Wales, which is intended to be reregistered as a public limited company
(“New HoldCo”), as a Borrower, STERIS Corporation, an Ohio corporation
(“STERIS”), as a Borrower, the other Guarantors (as defined below) that are
parties hereto from time to time, the Lenders (as defined below) that are
parties hereto, and JPMorgan Chase Bank, N.A., as administrative agent (together
with any successor thereto appointed pursuant to Article VII, and including any
applicable designated Affiliate, the “Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, New HoldCo, intends to directly or indirectly acquire (the
“Acquisitions”) pursuant to the Offer Documents or Scheme Documents, as
applicable (each as defined below) (a) all of the outstanding shares of Synergy
(as defined below) which are subject to the Scheme or Takeover Offer (as the
case may be) for consideration in cash (the “Cash Consideration”) and newly
issued ordinary shares of New HoldCo, which acquisition will be effected
pursuant to a Scheme or a Takeover Offer (each, as defined below) (the “Synergy
Acquisition”) and (b) all of the outstanding capital stock of STERIS for
consideration consisting of newly issued ordinary shares of New HoldCo, which
acquisition will be effected pursuant to a merger of a newly created indirect
Subsidiary of New HoldCo organized under the laws of Delaware with and into
STERIS with STERIS as the surviving company (the “Company Merger”).

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer relating to the number of acceptances of the Takeover Offer
which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement), being acceptances in
respect of such number of Synergy Shares to which the Takeover Offer relates
that, when aggregated with all Synergy Shares to which the Takeover Offer
relates (excluding shares held in treasury) directly or indirectly acquired by
New HoldCo, represent at least 90% of the Synergy Shares to which the Takeover
Offer relates (excluding any shares held in treasury). “Shares to which the
Takeover Offer relates” shall be construed in accordance with Chapter 3 of Part
28 of the Companies Act 2006.

“Acquisitions” has the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance” means any Term Advance, Swingline Advance or Revolving Advance, as
appropriate.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agents” means, collectively, the Administrative Agent, the Joint Lead
Arrangers, each Syndication Agent and each Documentation Agent.

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all Lenders at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.

“Agreement” has the meaning set forth in the introduction hereto.

“Agreement Currency” has the meaning set forth in Section 9.16.

“Alternative Currency” means (x) Sterling, Euro, Canadian Dollars, Australian
Dollars, Swedish Kronor, Swiss Francs, Japanese Yen and (y) any other readily
available currency freely convertible into Dollars, in the case of this clause
(y) (a) for which Eurocurrency Rates can be determined by reference to the
applicable Bloomberg screen as provided in the definition of “Eurocurrency Rate”
and (b) that has been designated by the Administrative Agent as an Alternative
Currency at the request of the Borrowers and with the consent of (i) the
Administrative Agent and (ii) each Lender with a Revolving Commitment. In order
to implement any Alternative Currency approved by the applicable Lenders as set
forth in clause (y), the Administrative Agent and the Borrowers may make any
technical or operational changes to this agreement as necessary without any
further consent from any Lenders.

“Alternative Currency Advance” means an Advance denominated in an Alternative
Currency.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, on any date, (a) with respect to any
amount in an Alternative Currency, such amount, and (b) with respect to any
amount in any currency other than such Alternative Currency, the equivalent in
such Alternative Currency of such amount, determined by the Administrative Agent
pursuant to Section 1.05 using the Spot Rate with respect to such currency at
the time in effect pursuant to the provisions of such Section 1.05.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency Sublimit” means $500,000,000. Wherever this Agreement
states that the Dollar Equivalent of the Aggregate Revolving Credit Exposure
denominated in Alternative Currencies may not exceed the Alternative Currency
Sublimit (or words of like import or effect), such concept shall also be deemed
to include a restriction that at no time shall the Dollar Equivalent of the
Aggregate Revolving Credit Exposure denominated in Swedish Kronor exceed
$100,000,000.

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of the Aggregate Revolving Commitments, represented by such Lender’s
Revolving Commitment; provided that when a Defaulting Lender shall exist, then
such percentage shall mean the percentage of the total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment (if the Revolving Commitments have terminated or
expired, the Applicable Adjusted Percentages shall be determined based upon such
Lender’s share of the aggregate Revolving Credit Exposures at that time).

“Applicable Creditor” has the meaning set forth in Section 9.16.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” means the rate per annum set forth under the corresponding
heading below based on the Level set forth below in effect as of such date:

 

          Applicable Margin       

Leverage Ratio

   Applicable
Margin for
Eurocurrency
Rate Advances     Applicable
Margin for
Base Rate
Advances     Facility Fee   Level 1    Greater than or equal to 3.00:1.00     
1.525 %      0.525 %      0.225 %  Level 2    Less than 3.00:1.00 but greater
than or equal to 2.50:1.00      1.30 %      0.30 %      0.20 %  Level 3    Less
than 2.50:1.00 but greater than or equal to 2.00:1.00      1.10 %      0.10 %   
  0.15 %  Level 4    Less than 2.00:1.00 but greater than or equal to 1.50:1.00
     1.00 %      0 %      0.125 %  Level 5    Less than 1.50:1.00 but greater
than or equal to 1.00:1.00      0.90 %      0 %      0.10 %  Level 6    Less
than 1.00 to 1.00      0.80 %      0 %      0.075 % 

For the period from the Effective Date until the earlier of (i) the last day of
the calendar month in which the financial statements for the first full fiscal
quarter after the Effective Date are delivered (or, if earlier, required to be
delivered) to the Administrative Agent, and (ii) a Mandatory Cancellation Event,
the pricing grid shall be deemed to be Level 2. Changes to the applicable
Facility Fee and Applicable Margin shall be effective as of the first day of the
first calendar month (the “Reset Date”) after the date upon which the
Administrative Agent is delivered (or, if earlier, required to be delivered),
the required financial statements of the Reporting Entity. In the event that the
applicable financial statements are not delivered on or prior to such Reset Date
or to the extent an Event of Default has occurred and is continuing on such
Reset Date, the applicable Level shall be deemed to be Level 1 from such Reset
Date until such event is cured.

“Applicable Minimum Amount” means with respect to (i) Term Advances, $50,000,000
or a whole multiple of $5,000,000 in excess thereof, (ii) in the case of
Revolving Advances (other than Swingline Advances), an amount equal to (1) if
such Advances are denominated in Dollars, in the case of Eurocurrency Rate
Advances, $5,000,000 or a whole multiple of $1,000,000 in excess thereof and in
the case of Base Rate Advances, $1,000,000 or a whole multiple of $250,000 in
excess thereof, (2) if such Advances are denominated in Pounds Sterling,
£5,000,000 or a whole multiple of £1,000,000 in excess thereof, (3) if such
Advances are denominated in Euro, €5,000,000 or a whole multiple of €1,000,000
in excess thereof, (4) if such Advances are denominated in Canadian Dollars,
C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof, (5) if such
Advances are denominated in Swiss Francs, SF5,000,000 or a whole multiple of
SF1,000,000 in excess thereof, (6) if such Advances are denominated in Japanese
Yen, ¥500,000,000 or a whole multiple of ¥100,000,000 in excess thereof, (7) if
such Advances are denominated in Australian Dollars, AU$5,000,000 or a whole
multiple of AU$1,000,000 in excess thereof, (8) if such Advances are denominated
in Swedish Kronor, SEK35,000,000 or a whole multiple of SEK7,000,000 in excess
thereof, (9) if such Advances are denominated in another Alternative Currency,
the Alternative Currency Equivalent of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (iii) in the case of Swingline Advances,
(1) if such Advances are denominated in Dollars, $1,000,000 or a whole multiple
of

 

-4-



--------------------------------------------------------------------------------

$250,000 in excess thereof, (2) if such Advances are denominated in Pounds
Sterling, £1,000,000 or a whole multiple of £250,000 in excess thereof and
(3) if such Advances are denominated in Euro, €1,000,000 or a whole multiple of
€250,000 in excess thereof.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Australian Dollars” or the sign “AU$” means the lawful currency of the
Commonwealth of Australia.

“Availability Period” means the period from the Effective Date to the Revolving
Maturity Date.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its “prime rate,” and (c) the Eurocurrency Rate for a one-month Interest
Period plus 1.00%. The “prime rate” is a rate set by JPMorgan Chase Bank, N.A.
based upon various factors including JPMorgan Chase Bank, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by JPMorgan Chase
Bank, N.A. shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.09(a)(i).

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

“Borrower” means, to the extent party hereto, each of the Term Borrowers, the
Revolver Borrowers and the Designated Borrowers; provided however, that
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Documents, prior to the Closing Date New HoldCo shall not be a
Borrower and no credit may be extended to New HoldCo pursuant to this Agreement.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is a Lender on the day on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated opposite such Lender’s name in Part I of
Schedule I; and

(1) where the relevant Borrower is a Borrower on the Effective Date, is filed
with HM Revenue & Customs within 30 days of the date of this Agreement; or

 

-5-



--------------------------------------------------------------------------------

(2) where the relevant Borrower has become a Borrower after the Effective Date,
is filed with HM Revenue & Customs within 30 days of the date on which that
relevant Borrower becomes such a Borrower; or

(ii) where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance, and:

(1) where the relevant Borrower is a Borrower as at the relevant Transfer Date,
is filed with HM Revenue & Customs within 30 days of that Transfer Date; or

(2) where the relevant Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that relevant Borrower becomes a Borrower.

“Borrower Materials” has the meaning specified in the last paragraph of
Section 5.01.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, currency and Class made by each of the Lenders to the Borrowers pursuant
to Section 2.01.

“Bridge Facility” means the 364-Day Bridge Credit Agreement, dated as of
October 13, 2014 among US Parent, as a borrower, STERIS Corporation, as
guarantor, the lenders party thereto, Bank of America, N.A., as administrative
agent, and the other agents party thereto, as from time to time supplemented,
amended, amended and restated, modified or extended.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
obligations denominated in Dollars is located; provided, that (a) when used in
connection with a Eurocurrency Rate Advance, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in the
relevant currency in the interbank eurocurrency market, (b) when used in
connection with an Alternative Currency Advance, the term “Business Day” shall
also exclude any day on which commercial banks in London (or in the case of
Swingline Foreign Currency Advances, the city in which the relevant funding
office of such Swingline Lender is located) are authorized or required by law to
remain closed and (c) when used in connection with Eurocurrency Rate Advances
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer System
(which utilizes a single shared platform and which was launched on November 19,
2007 (TARGET2)) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euro.

“Canadian Dollars” or the sign “C$” means the lawful currency of Canada.

“Cash Consideration” has the meaning set forth in the recitals hereto.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Reporting
Entity or any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (g) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least $1,000,000,000; (i) any other investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time; and (j) any other notes,
securities or other instruments or deposit-based products consented to in
writing by the Administrative Agent.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

-7-



--------------------------------------------------------------------------------

“Certain Funds Commitments” has the meaning set forth in Section 3.04(i).

“Certain Funds Default” means an Event of Default arising from any of the
following (other than in respect of Synergy and its Subsidiaries (the “Synergy
Group”)):

(a) Section 6.01(a);

(b) Section 6.01(b) as it relates to a Certain Funds Representation;

(c) Section 6.01(c) as it relates to the failure to perform any of the following
covenants: (i) Sections 5.01(d)(i) or (k) (other than paragraph (x) thereof),
(ii) Sections 5.02(a), (b), (d), (e) or (f) (but only with respect to STERIS),
and (iii) Section 5.04;

(d) Section 6.01(e) in relation to New HoldCo or STERIS, but excluding, in
relation to involuntary proceedings, any Event of Default caused by a frivolous
or vexatious (and in either case, lacking in merit) action, proceeding or
petition in respect of which no order or decree in respect of such involuntary
proceeding shall have been entered; or

(e) Section 6.01(i).

“Certain Funds Advances” has the meaning set forth in Section 3.04(i).

“Certain Funds Period” means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists, for
the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.

“Certain Funds Purposes” means:

(a) where the Synergy Acquisition proceeds by way of a Scheme:

(i) payment (directly or indirectly) of the cash price payable by New HoldCo to
the holders of the Scheme Shares in consideration of such Scheme Shares being
acquired by New HoldCo;

(ii) financing (directly or indirectly) the cash consideration payable to
holders of options or awards to acquire Synergy Shares pursuant to any proposal
in respect of such options or awards pursuant to the City Code;

(iii) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

(iv) repayment of Existing STERIS Indebtedness and Existing Synergy
Indebtedness; or

 

-8-



--------------------------------------------------------------------------------

(b) where the Synergy Acquisition proceeds by way of a Takeover Offer:

(i) payment (directly or indirectly) of all or part of the cash price payable by
New HoldCo to the holders of the Synergy Shares subject to the Takeover Offer in
consideration of the acquisition of such Synergy Shares pursuant to the Takeover
Offer;

(ii) payment (directly or indirectly) of the cash consideration payable to the
holders of Synergy Shares pursuant to the operation by the Borrowers of the
procedures contained in sections 979 and 983 of the UK Companies Act;

(iii) financing (directly or indirectly) the consideration payable to holders of
options to acquire Synergy Shares pursuant to any proposal in respect of those
options as required by the City Code;

(iv) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

(v) repayment of Existing STERIS Indebtedness and Existing Synergy Indebtedness.

“Certain Funds Representations” means, with respect to the Borrowers and
entities that are required to be Guarantors on the Closing Date, each of the
following: (1) Sections 4.01(a), (b)(i), (b)(ii), (b)(iii)(A) and b(iii)(B) (but
only with respect to contravention of law); (2) Section 4.01(c) (but only as it
relates to receipt of required governmental authority or regulatory body
approvals as of the Closing Date) and Section 4.01(d); (3) Section 4.01(g);
(4) Section 4.01(o); (5) Section 4.01(q); (6) Sections 4.01(r) and 4.01(s) (but
only with respect to compliance of use of proceeds with OFAC, FCPA and the USA
Patriot Act) and (7) Sections 4.01(t), (u) and (v) (but only to the extent they
relate to the then current actual method of the Synergy Acquisition and subject
to any waiver or requirement of the Panel).

“City Code” means the City Code on Takeovers and Mergers.

“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Term Advances or
Revolving Advances. When used in reference to any Commitment, “Class” refers to
whether such Commitment is a Term Commitment or a Revolving Commitment.

“Clean-up Date” has the meaning set forth in Section 6.01(i).

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

“Closing Date Guarantor” means each of (i) US HoldCo, (ii) US Parent and
(iii) US AcquisitionCo.

“Closing Date Revolver Portion” means, on or prior to the Closing Date, the
portion of the Revolving Commitments in excess of $500,000,000.

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance hereunder, as such commitment may be increased or reduced from time to
time pursuant to the terms hereof.

 

-9-



--------------------------------------------------------------------------------

“Company Merger” has the meaning set forth in the recitals hereto.

“Confidentiality Agreement” has the meaning set forth in Section 9.08.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by the Reporting Entity and its Subsidiaries
in each case, as set forth on the financial statements of the Consolidated
Group, (c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
non-recurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions); provided that for
any period of four consecutive fiscal quarters nonrecurring cash expenses added
back pursuant to this clause (g) (other than those in connection with the
Transactions or any acquisition) shall not exceed the greater of (x) $50,000,000
and (y) 10% of Consolidated EBITDA (before giving effect to such nonrecurring
cash add back) for the applicable four quarter period, (h) minority interest
expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. Consolidated EBITDA
will be calculated on a pro forma basis as if the Transactions and any related
incurrence or repayment of Debt by the Reporting Entity or any of its
Subsidiaries had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that the Reporting Entity or any of its Subsidiaries acquired or
disposed of any Person, business unit or line of business or made any investment
during the relevant period, Consolidated EBITDA will be determined giving pro
forma effect to such acquisition, disposition or investment as if such
acquisition, disposition or investment and any related incurrence or repayment
of Debt had occurred on the first day of the relevant period, but shall not take
into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission; provided, that
if appropriate financial items to calculate Consolidated EBITDA on a pro forma
basis for an acquisition or investment are unavailable or were not prepared in
accordance with GAAP, then the Reporting Entity may elect not to include such
financial items relating to such acquisition or investment if the amount of
Consolidated EBITDA attributable to such acquisition or investment as reasonably
determined in good faith by the Reporting Entity is greater than or equal to $0
or is less negative than negative $25,000,000.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Group” means the Reporting Entity and its Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business during the relevant period (including for the avoidance of
doubt the Transactions and the Acquisitions), Consolidated Interest Expense will
be determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition or disposition as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity most recently delivered pursuant to Section 5.01(j)(i)
or Section 5.01(j)(ii).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Conversion,” “Convert,” or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11.

“Court” means the High Court of Justice in England and Wales.

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened by order of the Court under section 896(1)
of the UK Companies Act for the purposes of considering and, if thought fit,
approving the Scheme.

“Court Order” means the court order sanctioning the Scheme under section 899(1)
of the UK Companies Act.

“CTA” means the Corporation Tax Act 2009.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the

 

-11-



--------------------------------------------------------------------------------

rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below directly guaranteed in any manner by
such Person, or the payment of which is otherwise provided for by such Person,
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

“Default Interest” has the meaning specified in Section 2.09(b).

“Defaulting Lender” means, subject to Section 2.20(c), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or a Borrower, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (A) the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company

 

-12-



--------------------------------------------------------------------------------

thereof by a Governmental Authority or (B) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian or custodian or similar
official by a Governmental Authority under or based on the law of the country
where such Person is organized if the applicable law of such jurisdiction
requires that such appointment not be publicly disclosed, in any such case,
where such ownership or action, as applicable, does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding as to such Lender absent demonstrable error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.20(c)) upon delivery of
written notice of such determination to the Borrowers and each Lender.

“Designated Borrower” has the meaning specified in Section 9.17.

“Direction” has the meaning specified in Section 2.16(g)(iv)(C)(1).

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disposition” has the meaning specified in Section 5.02(f).

“Documentation Agents” means Santander Bank, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Sumitomo Mitsui Banking Corporation and DNB Capital LLC.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dollar Equivalent” means, on any date, with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the Spot
Rate with respect to such currency at the time in effect pursuant to the
provisions of such Section 1.05.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

“Effective Date Party” means each of (i) American Sterilizer Company,
(ii) Integrated Medical Systems International, Inc., (iii) Isomedix Inc.,
(iv) Isomedix Operations Inc., (v) STERIS Europe, Inc., (vi) STERIS Inc.,
(vii) United States Endoscopy Group, Inc., (viii) STERIS and (ix) New HoldCo.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A)

 

-13-



--------------------------------------------------------------------------------

administered by OFAC, the European Union or Her Majesty’s Treasury, or (B) under
the International Emergency Economic Powers Act, the Trading with the Enemy Act,
the Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, and the Iran Threat Reduction and Syria Human Rights Act, each
as amended, section 1245 of the National Defense Authorization Act for Fiscal
Year 2012 or any Executive Order promulgated pursuant to any of the foregoing
(collectively (A) and (B) referred to as “Sanctions”) or (iii) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a Sanctions program administered by OFAC that prohibits
dealing with the government of such country or territory (unless such Person has
an appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Reporting Entity’s controlled group, or under common control
with such Reporting Entity, within the meaning of Section 414 of the Internal
Revenue Code.

“ERISA Event” means:

(a) (i) the occurrence of a reportable event, within the meaning of Section 4043
of ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC, or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such Section) are

 

-14-



--------------------------------------------------------------------------------

being met with a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days;

(b) the application for a minimum funding waiver with respect to a Plan;

(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

(d) the cessation of operations at a facility of the Reporting Entity or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

(e) the withdrawal by the Reporting Entity or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

(f) the conditions for the imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; or

(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that could constitute grounds for the termination of, or
the appointment of a trustee to administer, a Plan.

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate and if the Eurocurrency Rate shall be less than zero, then the
Eurocurrency Rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance, or a Base Rate Advance the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

Eurocurrency Rate =

Eurocurrency Base Rate

1.00 – Eurocurrency Reserve Percentage

Where,

“Eurocurrency Base Rate” means with respect to any Eurocurrency Rate Advance for
any Interest Period, (i) to the extent denominated in a currency other than a
currency set forth in

 

-15-



--------------------------------------------------------------------------------

clauses (ii) through (v) below, the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for such currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen, (ii) to the extent denominated in Euro, the euro
interbank offered rate administered by the Banking Federation of the European
Union (or any other person which takes over the administration of that rate) for
the relevant Interest Period displayed on page EURIBOR01 of the Reuters screen,
(iii) to the extent denominated in Australian Dollars, the average bid reference
rate administered by the Australian Financial Markets Association (or any other
Person that takes over the administration of such rate) for Australian Dollars
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen, (iv) to the extent denominated in
Swedish Kronor, the Stockholm interbank offered rate administered by the Swedish
Bankers’ Association (or any other Person that takes over the administration of
such rate) for Swedish Kronor with a tenor equal in length to such Interest
Period as displayed on the appropriate page of the Reuters screen and (v) to the
extent denominated in Canadian Dollars, the annual rate of interest determined
with reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“CDOR Page” of the Reuters screen (or, in each case, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time (or in the case of Canadian
Dollars 11:00 A.M. Toronto Ontario time), two Business Days prior to (or in the
case of Sterling and Canadian Dollars, on the Business Day of) the commencement
of such Interest Period; provided that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the Eurocurrency Base Rate shall be the Interpolated
Rate at such time; provided, further, that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if the Interpolated Rate shall not be
available at such time for such Interest Period with respect to the applicable
currency, then the Eurocurrency Base Rate shall be the Reference Bank Rate;
provided, further, that if the Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in the applicable currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time. “Reference Bank Rate”
means, at any time, the rate per annum equal to the arithmetic mean (rounded
upwards to four decimal places), of (i) in relation to EURIBOR, the rate
assessed by the applicable reference banks to be the rate at which Euro
interbank term deposits in Euros and for the relevant Interest Period are
offered for spot value (T+2) by one prime bank to another prime bank within the
EMU zone, (ii) in relation to LIBOR, the rate at which the applicable reference
bank could borrow funds in the London interbank market in the relevant currency
and for the relevant Interest Period, were it to

 

-16-



--------------------------------------------------------------------------------

do so by asking for and then accepting interbank offers in reasonable market
size in that currency for that period, and (iii) in relation to any other rate,
the offered rates per annum in the applicable currency for a period equal in
length to such Interest Period, in each case, quoted by at least two reference
banks that are appointed by the Administrative Agent, and accept such
appointment, in consultation with the Borrowers at approximately 11:00 A.M.,
London time (or in the case of Canadian Dollars 11:00 A.M. Toronto Ontario
time), two Business Days prior to (or in the case of Sterling and Canadian
Dollars, on the Business Day of) the commencement of such Interest Period (it
being understood there will be no disclosure of any individual reference bank’s
rate).

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or an
Alternative Currency that bears interest as provided in Section 2.09(a)(ii).

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Advance shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.16(a).

“Existing Debt” means the Existing STERIS Indebtedness and the Existing Synergy
Indebtedness.

“Existing STERIS Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 13, 2012, among STERIS, the lenders from time to
time party thereto, and KeyBank National Association, as administrative agent.

“Existing STERIS Indebtedness” means the Existing STERIS Credit Agreement,
Existing STERIS Letter Agreement and the Existing STERIS Notes.

“Existing STERIS Letter Agreement” means the Amended and Restated Letter
Agreement, dated as of May 15, 2014, between STERIS and PNC Bank, National
Association.

“Existing STERIS Notes” means STERIS’s (i) 5.38% Senior Notes, Series A-3, due
December 15, 2015 in an aggregate principal amount of $20,000,000 issued under
those certain Note Purchase Agreements, dated as of December 17, 2003, as
amended by the First Amendment to the Note Purchase Agreements, dated as of
August 15, 2008, each by and among STERIS and the purchasers named therein;
(ii) (A) 6.33% Senior Notes, Series A-2, due August 15, 2018 in principal amount
of $85,000,000 and (B) 6.43% Senior Notes, Series A-3, due August 15, 2020 in
principal amount of $35,000,000 issued under those certain Note Purchase
Agreements, each dated as of August 15, 2008, by and among STERIS and the
purchasers named therein; and (iii) (A) 3.20% Senior Notes, Series A-1A, due
December 4, 2022 in principal amount of $47,500,000, (B) 3.20% Senior Notes,
Series A-1B, due December 4, 2022 in

 

-17-



--------------------------------------------------------------------------------

principal amount of $47,500,000, (C) 3.35% Senior Notes, Series A-2A, due
December 4, 2024 in principal amount of $40,000,000, (D) 3.35% Senior Notes,
Series A-2B, due December 4, 2024 in principal amount of $40,000,000, (E) 3.55%
Senior Notes, Series A-3A, due December 4, 2027 in principal amount of
$12,500,000 and (F) 3.55% Senior Notes, Series A-3B, due December 4, 2027 in
principal amount of $12,500,000 issued under those certain Note Purchase
Agreements, each dated as of December 4, 2012, by and among STERIS and the
purchasers named therein.

“Existing Synergy Credit Agreement” means the Multicurrency Revolving Credit
Agreement, dated as of July 26, 2011, among Synergy, the other borrowers party
thereto, the other guarantors party thereto, the lenders from time to time party
thereto, and Barclays Bank Plc, as administrative agent.

“Existing Synergy Indebtedness” means (i) the Existing Synergy Credit Agreement,
(ii) the Existing Synergy Notes and (iii) other Debt of Synergy existing on the
Effective Date consisting of, among other things, overdraft and uncommitted
facilities and other loans that STERIS elects to refinance as of the Closing
Date.

“Existing Synergy Notes” means Synergy’s senior notes issued under that certain
Note Purchase Agreement and Private Shelf Facility, dated as of September 13,
2012, by and among Synergy and the purchasers named therein.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements between the United States and any
other jurisdiction entered into in connection with the foregoing (including any
treaty, law, regulation or other official guidance adopted pursuant to any such
intergovernmental agreement).

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan
Chase Bank, N.A. on such day on such transactions as determined by the
Administrative Agent; provided further that if the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter dated as of November 25, 2014 among STERIS and
the Joint Lead Arrangers and certain of their Affiliates concerning fees to be
paid in connection with this Agreement and related matters.

“Finance Party” means the Administrative Agent, a Syndication Agent, a
Documentation Agent, a Joint Lead Arranger, an Issuing Bank or a Lender.

“Foreign Parent” means the entity organized or to be organized under the laws of
the Cayman Islands that, on the Closing Date, will be a wholly-owned direct
Subsidiary of New HoldCo and the direct parent of US HoldCo.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia, and any direct or indirect Subsidiary thereof.

“GAAP” has the meaning specified in Section 1.03.

“General Meeting” means the extraordinary general meeting of the holders of
Synergy Shares (or any adjournment thereof) to be convened in connection with
the implementation of a Scheme.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” means each member of the Consolidated Group that guarantees the
Guaranteed Obligations by becoming a party hereto, including by way of executing
a joinder hereto substantially in the form of Exhibit E hereto or any other form
agreed by the Administrative Agent; provided, however, that notwithstanding
anything contrary in the Loan Documents, no Foreign Subsidiary of STERIS shall
be a Guarantor; provided, further, that no Guarantor that is also a Borrower
shall guarantee its own obligations.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

 

-19-



--------------------------------------------------------------------------------

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrowers to change
GAAP to IFRS.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Initial Lender” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and KeyBank National Association.

“Interest Period” means as to each Eurocurrency Rate Advance, the period
commencing on the date such Eurocurrency Rate Advance is disbursed or Converted
to or continued as a Eurocurrency Rate Advance and ending on the date one, two,
three or six months thereafter (in each case, subject to availability), as
selected by a Borrower in its Notice of Borrowing, or such other period that is
twelve months or less requested by the applicable Borrower and consented to by
all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Advance, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Advance that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
and such other Lender or Lenders as the Borrower may designate from time to time
in accordance with Section 2.04(k), in their respective capacities as the
issuers of Letters of Credit hereunder, and their successors in such capacity as
provided in Section 2.04(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank or
another Lender, in which case the term “Issuing Bank” shall include any such
Affiliate or other Lender with respect to Letters of Credit issued by such
Affiliate or other Lender, as applicable; the term “the Issuing Bank” as used in
this Agreement shall mean the applicable Issuing Bank with respect to the
applicable Letter of Credit.

“ITA” means the Income Tax Act 2007.

 

-20-



--------------------------------------------------------------------------------

“Japanese Yen” or the “¥” sign means the lawful currency of Japan.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and KeyBank National Association.

“Judgment Currency” has the meaning set forth in Section 9.16.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“LC Commitment” means $150,000,000. The LC Commitment of each Issuing Bank at
any time is equal to the aggregate LC Commitment divided by the then number of
Issuing Banks (it being understood that there will be at least two Issuing Banks
each with an equal sub-commitment of the LC Commitment). If any Borrower
withdraws any Lender’s designation as an Issuing Bank in accordance with
Section 2.04(k), the sub-commitment obligations of the remaining Issuing Banks
at any time shall be calculated after subtracting the amount of the outstanding
Letters of Credit issued by such Lender whose designation as an Issuing Bank has
been withdrawn from the LC Commitment.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Adjusted Percentage of the total LC Exposure at such time.

“Lenders” means, collectively, each bank, financial institution and other
institutional lender party hereto that the holds a Commitment, Advance or any
Revolving Credit Exposure, including each assignee that shall become a party
hereto pursuant to Section 9.07.

“Lender Parties” has the meaning specified in Section 8.01.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning specified in Section 5.03(c)(i).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

-21-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Fee Letter and any amendments or
notes entered into in connection herewith.

“Loan Party” means each of the Borrowers and the Guarantors.

“Local Time” means, (a) with respect to any extensions of credit hereunder
denominated in Dollars, New York City time, and (b) with respect to any
extensions of credit hereunder denominated in Alternative Currencies (other than
Canadian Dollars), London time (or any such other local time as the
Administrative Agent and STERIS agree and of which the Lenders are notified) and
(c) with respect to any extensions of credit hereunder denominated in Canadian
Dollars, Toronto, Ontario time.

“Long Stop Date” means July 12, 2015.

“Losses” has the meaning specified in Section 9.04(b).

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

(a) where the Synergy Acquisition proceeds by way of a Scheme:

(i) the Court Meeting is held (and not adjourned or otherwise postponed) to
approve the Scheme at which a vote is held to approve the Scheme, but the Scheme
is not so approved in accordance with section 899(1) of the UK Companies Act by
the requisite majority of the Scheme Shareholders at such Court Meeting;

(ii) the General Meeting is held (and not adjourned or otherwise postponed) to
pass the Scheme Resolutions at which a vote is held on the Scheme Resolutions,
but the Scheme Resolutions are not passed by the requisite majority of the
shareholders of Synergy at such General Meeting;

(iii) an application for the issuance of the Court Order is made to the Court
(and not adjourned or otherwise postponed) but the Court (in its final judgment)
refuses to grant the Court Order;

(iv) either the Scheme lapses or it is withdrawn with the consent of the Panel
or by order of the Court;

(v) a Court Order is issued but not filed with the Registrar within five
Business Days of its issuance; or

(vi) the date which is 15 days after the Scheme Effective Date,

unless, in respect of paragraphs (i) to (v) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within 10 Business Days of such
event STERIS has notified the Administrative Agent that it intends to issue, and
then within 20 Business Days after delivery of such notice STERIS or such
Affiliate does issue, an Offer Press Announcement and provides a copy to the
Administrative Agent (in which case no Mandatory Cancellation Event shall have
occurred);

 

-22-



--------------------------------------------------------------------------------

(b) where the Synergy Acquisition proceeds by way of a Takeover Offer, such
Takeover Offer lapses, terminates or is withdrawn with the consent of the Panel
unless, for the purpose of switching from a Takeover Offer to a Scheme, within
10 Business Days of such event STERIS has notified the Administrative Agent that
it intends to issue, and then within 20 Business Days after delivery of such
notice STERIS does issue, a Press Release and STERIS provides a copy to the
Administrative Agent (in which case no Mandatory Cancellation Event shall have
occurred);

(c) the date upon which all payments made or to be made for Certain Funds
Purposes have been paid in full in cleared funds; or

(d) the Long Stop Date.

“Margin Stock” has the meaning provided in Regulation U.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Reporting Entity or any of its Subsidiaries (i) acquires any going business or
all or substantially all of the assets of any firm, partnership, joint venture,
corporation (including a business trust), joint stock company, trust,
unincorporated association, limited liability company, or division thereof or
other entity, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or a series of
transactions) at least a majority of the voting power of all Voting Stock of a
Person (on a fully diluted basis), if the aggregate amount of Debt incurred by
one or more of the Reporting Entity and its Subsidiaries to finance the purchase
price of, or other consideration for, and/or assumed by one or more of them in
connection with, such acquisition is at least $150,000,000.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Reporting Entity and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Reporting Entity and its Subsidiaries,
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, taken as a whole, or (c) the ability of the
Borrowers and the Guarantors, taken as a whole, to perform their payment
obligations under this Agreement.

“Material Indebtedness” means Debt, excluding any Debt incurred under the Loan
Documents, in excess of the greater of (a) $75,000,000 and (b) 2% of
Consolidated Total Assets.

“Material Subsidiary” means a Subsidiary that has total assets (on a
Consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Maturity Date” means, as applicable, with regard to the Revolving Commitments
and Revolving Advances, the Revolving Maturity Date and with regard to the Term
Commitments and Term Advances, the Term Maturity Date.

 

-23-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, (a) to which the Reporting Entity or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions and (b) that is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate and at least one Person other than the
Reporting Entity and the ERISA Affiliates or (ii) was so maintained and in
respect of which the Reporting Entity or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated and (b) is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code.

“New HoldCo” has the meaning set forth in the recitals hereto (and includes any
conversion of such entity to a public limited company).

“New Commitment” has the meaning specified in in Section 2.23.

“New Lender” means any Lender that shall become a party hereto pursuant to
Section 9.07.

“New Senior Notes” means private placement notes issued by STERIS on or after
the date hereof in connection with the Transactions.

“New Term Advance” has the meaning specified in in Section 2.23.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Contravention Exception” means the extent that a contravention of the
Existing STERIS Notes and Existing Synergy Notes exists in connection with the
provision for the repayment or constructive discharge thereof.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Funding Lender” has the meaning specified in Section 2.05.

“Non-US Lender” has the meaning specified in Section 2.16(f)(ii).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

-24-



--------------------------------------------------------------------------------

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

“Offer Period” has the meaning set forth in Section 9.08.

“Offer Press Announcement” means a press announcement released by or on behalf
of STERIS announcing that the Synergy Acquisition is to be effected by a
Takeover Offer and setting out the terms and conditions of the Takeover Offer.

“Original Press Release” means the Press Release issued on October 13, 2014.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction required pursuant to, or
enforced, any Loan Document or sold or assigned an interest in any Loan
Document).

“Other Taxes” has the meaning specified in Section 2.16(b).

“Panel” means the Panel on Takeovers and Mergers.

“Participant Register” has the meaning specified in Section 9.07(h).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Permitted Encumbrances” means:

(a) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f);

(b) statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

 

-25-



--------------------------------------------------------------------------------

(c) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(f) Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h) options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of Debt) and trade-related
letters of credit, in each case, outstanding on the Effective Date or issued
thereafter in and covering the goods (or the documents of title in respect of
such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more of the Reporting
Entity or its Subsidiaries, whereby such Reporting Entity or its Subsidiaries
shall have sold or transferred the accounts receivables of such Reporting Entity
or its Subsidiaries to the Receivables Subsidiary which in turn transfers to a
buyer, purchaser or lender undivided fractional interests in such accounts
receivable, so long as (a) no portion of the Debt or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility shall be
guaranteed by any member of the Consolidated Group (other than the Receivables
Subsidiary), (b) there shall be no recourse or obligation to any member of the
Consolidated Group (other than the Receivables Subsidiary) whatsoever other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of Borrowers are customary for
securitization transactions, and (c) no member of the Consolidated Group (other
than the Receivables Subsidiary) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in clause (b) of this
definition.

 

-26-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 5.01.

“Post-Sanction Conditions” means the conditions specified in the Original Press
Release at Appendix 2 “Conditions of the Offer” Section 2(e)(y), 2(e)(i) and
2(e)(ii).

“Post-Sanction Notice” has the meaning specified in Section 3.02(e).

“Press Release” means a press announcement released by or on behalf of STERIS
announcing that the Synergy Acquisition is to be effected by a Scheme and
setting out the terms and conditions of the Scheme.

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of STERIS and its Subsidiaries and, to the extent publicly available at
that time, Synergy and its Subsidiaries, for the fiscal years ended on March 31,
2012, March 31, 2013 and March 31, 2014 and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
STERIS and its Subsidiaries for the fiscal quarters ended June 30, 2014 and
September 30, 2014.

“Pro Rata Share” means, with respect to each Lender at any time and with respect
to each applicable Class of Commitments, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is either
(x) the amount of the undrawn applicable Class of Commitment of such Lender at
such time or (y) the aggregate outstanding principal amount of the applicable
Class of Advances of such Lender at such time, and the denominator of which is
either (x) the aggregate amount of the undrawn applicable Class of Commitments
at such time or (y) the aggregate outstanding principal amount of the applicable
Class of Advances at such time, in each case as the context may require.

“Qualifying Lender” means:

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

  (1) a Lender:

(a) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

-27-



--------------------------------------------------------------------------------

(b) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (2) a Lender which is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

  (3) a Treaty Lender.

“Qualifying PPN Amendment” means an amendment to the Existing STERIS Notes such
that the maximum leverage ratio in the financial maintenance covenant thereunder
is at least 3.50:1.00; such required ratio to increase by at least 0.25:1.00
after a Material Acquisition for a period of four full fiscal quarters after the
date of such Material Acquisition; provided that for the avoidance of doubt
(x) the component definitions and calculation method of such maximum leverage
ratio shall not be more favorable to the holders of the Existing STERIS Notes
than the corresponding component definitions and calculation method of the
Consolidated Total Debt to Consolidated EBITDA ratio in Section 5.03 and (y) the
continued ability to designate unrestricted subsidiaries under the Existing
STERIS Notes shall not prevent an amendment from being a Qualifying PPN
Amendment.

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

 

-28-



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Recipient” has the meaning specified in Section 2.22(b).

“Refunded Swingline Loans” has the meaning specified in Section 2.03(c).

“Register” has the meaning specified in Section 9.07(g).

“Registrar” means the Registrar of Companies in England and Wales.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Party” has the meaning specified in Section 2.22(b).

“Removal Effective Date” has the meaning specified in Section 7.06(b).

“Reporting Entity” has the meaning specified in Section 5.01(j)(i).

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Term Advances then
outstanding and (ii) the Revolving Commitments then in effect (or, if the
Revolving Commitments have been terminated, the Revolving Credit Exposure then
outstanding); provided that the Commitment of, and the Advances held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reset Date” has the meaning specified in the definition of Applicable Margin.

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 3.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

-29-



--------------------------------------------------------------------------------

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

“Revaluation Date” has the meaning specified in Section 1.05(e).

“Revolver Borrower” means, to the extent party hereto, each of New HoldCo,
STERIS and any Designated Borrower.

“Revolving Advance” means an advance made pursuant to Section 2.01(a).

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Advances pursuant to Section 2.01(a) and to
acquire participations in Letters of Credit and Swingline Advances hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder. The initial amount of each
Lender’s Revolving Commitment is (a) set forth on Schedule I, and (b) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(g), as such amount may modified pursuant to the terms hereof. The
initial aggregate amount of the Lenders’ Revolving Commitments is $850,000,000.

“Revolving Commitment Increase” has the meaning specified in Section 2.23.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Advances and its LC Exposure and Swingline Exposure at such
time.

“Revolving Maturity Date” means the date that is five (5) years following the
Effective Date.

“Revolving Lender” means a Lender holding a Revolving Commitment or Revolving
Credit Exposure.

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

“Sanctions” has the meaning specified in the definition of Embargoed Person.

“Scheme” means a scheme of arrangement under section 895 of the UK Companies Act
between Synergy and the Scheme Shareholders pursuant to which New HoldCo will
become the holder of all of the Scheme Shares in accordance with the Scheme
Documents, subject to such changes and amendments to the extent not prohibited
by the Loan Documents.

“Scheme Circular” means the document issued by or on behalf of Synergy to
shareholders of Synergy setting out the terms and conditions of and an
explanatory statement in relation to the Scheme and setting out the notices of
the Court Meeting and the General Meeting as such document may be amended from
time to time to the extent such amendment is not prohibited by the Loan
Documents.

 

-30-



--------------------------------------------------------------------------------

“Scheme Documents” means the relevant Press Release and Scheme Circular.

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of Synergy to the Registrar in accordance
with section 899(4) of the UK Companies Act.

“Scheme Resolutions” means the resolutions of the Synergy Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

“Scheme Shares” means the Synergy Shares which are subject to the Scheme in
accordance with its terms.

“Significant Subsidiary” means any Subsidiary of the Reporting Entity that
constitutes a “significant subsidiary” under Regulation S-X promulgated by the
Securities and Exchange Commission, as in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate and no Person other than the Reporting
Entity and the ERISA Affiliates or (ii) was so maintained and in respect of
which the Reporting Entity or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated
and (b) is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code.

“Spot Rate” means, on any day, with respect to any currency in relation to any
other currency, the rate at which such currency may be exchanged into such other
currency, as set forth at approximately 11:00 a.m. London time, on such date on
the applicable Bloomberg Foreign Exchange Rates & World Currencies Page for such
currency (or any successor page thereto). In the event that such rate does not
appear on the applicable Bloomberg page, the Spot Rate shall be calculated by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such agreement, such Spot Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent, at or about
11:00 a.m., London time, on such date for the purchase of the applicable
currency for delivery two Business Days later; provided that if, at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrowers, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable error. Upon the Borrower’s
written request, the Administrative Agent shall promptly provide the Borrower a
“screen shot” of the applicable Spot Rate page used to calculate the Spot Rate
as of the applicable date.

 

-31-



--------------------------------------------------------------------------------

“STERIS” means STERIS Corporation.

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. As used
herein “Subsidiary” refers to a Subsidiary of the Reporting Entity, unless the
context otherwise requires.

“Supplemental Advance” has the meaning specified in Section 2.01(a).

“Supplemental Borrowing” has the meaning specified in Section 2.05.

“Supplier” has the meaning specified in Section 2.22(b).

“Swedish Kronor” of the sign “SEK” means the lawful currency of the Kingdom of
Sweden.

“Swingline Advance” means an advance made pursuant to Section 2.03.

“Swingline Commitment” means $75,000,000. The amount of each Swingline Lender’s
Swingline Commitment is set forth on Schedule III.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Advances outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Adjusted Percentage of
the total Swingline Exposure at such time related to Swingline Advances other
than any Swingline Advances made by such Lender in its capacity as a Swingline
Lender plus (b) if such Lender shall be a Swingline Lender, the aggregate
principal amount of all Swingline Advances made by such Lender outstanding at
such time (to the extent that the other Lenders shall not have funded their
participations in such Swingline Advances).

“Swingline Foreign Currencies” means (x) Sterling and Euros or (y) any other
readily available currency freely convertible into Dollars (a) for which
Eurocurrency Rates can be determined by reference to the applicable Bloomberg
screen as provided in the definition of “Eurocurrency Rate” and (b) that has
been designated by each Swingline Lender as a Swingline Foreign Currency at the
request of the Borrowers and with the consent of (i) the Administrative Agent
and each Swingline Lender and (ii) each Lender with a Revolving Commitment. In
order to implement any Swingline Foreign Currency Loan approved by the
applicable Lenders as set forth in clause (y), the Administrative Agent,
Swingline Lenders and the Borrowers may make any technical or operational
changes to this agreement as necessary without any further consent from any
Lenders.

 

-32-



--------------------------------------------------------------------------------

“Swingline Foreign Currency Loan” means a Swingline Advance denominated in a
Swingline Foreign Currency.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and PNC Bank National
Association, in its capacity as lender of Swingline Advances hereunder, and its
respective successors in such capacity. Each Swingline Lender may, in its
discretion, arrange for one or more Swingline Advances to be made by Affiliates
of such Swingline Lender, in which case the term “Swingline Lender” shall
include any such Affiliate with respect to Swingline Advances made by such
Affiliate. In accordance with the terms of Section 2.03, a Borrower may
designate the Swingline Lender from which to receive a Swingline Advance.
References herein to “the Swingline Lender” shall be deemed references to the
Swingline Lender that made the relevant Swingline Advance.

“Swiss Francs” or the “SF” sign means the lawful currency of Switzerland.

“Syndication Agents” means Bank of America, N.A., KeyBank National Association
and PNC Bank, National Association.

“Synergy” means Synergy Health plc.

“Synergy Acquisition” has the meaning set forth in the recitals hereto.

“Synergy Group” has the meaning set forth in the definition of Certain Funds
Default.

“Synergy Shares” means all of the issued share capital of Synergy.

“Takeover Offer” means a “takeover offer” within the meaning of section 974
(other than section 974 (2)(b)) of the UK Companies Act proposed to be made by
or on behalf of New HoldCo to acquire (directly or indirectly) Synergy Shares,
substantially on the terms and conditions set out in an Offer Press Announcement
(as such offer may be amended in any way which is not prohibited by the terms of
the Loan Documents).

“Takeover Offer Document” means the document issued by or on behalf of New
HoldCo and dispatched to shareholders of Synergy in respect of a Takeover Offer
containing the terms and conditions of the Takeover Offer reflecting the Offer
Press Announcement in all material respects as such document may be amended from
time to time to the extent such amendment is not prohibited by the Loan
Documents.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership, each member of which is:

(1) a company so resident in the United Kingdom; or

 

-33-



--------------------------------------------------------------------------------

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by United Kingdom legislation from a payment under a Loan Document,
other than a FATCA Deduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Advance” means an advance by a Lender pursuant to its Term Commitment to
the Borrowers as part of a Borrowing.

“Term Borrower” means each of New HoldCo and STERIS.

“Term Commitment” means as to any Lender, the commitment of such Lender to make
an Advance pursuant to Section 2.01(b)(1), as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Term Commitment is (a) the amount set forth in the column labeled “Term
Commitment” opposite such Lender’s name on Schedule I hereto, or (b) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(g), as such amount may modified pursuant to the terms hereof. As of
the Effective Date, the aggregate amount of the Term Commitments is
$400,000,000.

“Term Lender” means a Lender holding a Term Advance or Term Commitments.

“Term Maturity Date” means the date that is five (5) years after the Effective
Date.

“Transactions” means the Acquisitions, the entry into this Agreement, the New
Senior Notes and/or the Bridge Facility, as applicable, and the refinancing,
prepayment, repayment, redemption, discharge, defeasance and/or amendment of all
Existing STERIS Indebtedness and Existing Synergy Indebtedness.

“Transfer Date” means the date of an assignment or participation pursuant to
Section 9.07.

 

-34-



--------------------------------------------------------------------------------

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Advance is
effectively connected; and

(iii) meets all other conditions in the Treaty for full exemption from Tax
imposed by the United Kingdom on interest, except for this purpose it shall be
assumed that the following are satisfied: (A) any condition which relates
(expressly or by implication) to there being a special relationship between the
applicable Borrower and the Lender or between both of them and another Person,
or to the amounts or terms of any Advance or the Loan Documents; and (B) any
necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“UK Non-Bank Lender” means:

(i) where a Lender becomes a party on the day on which this Agreement is entered
into, a Lender listed in Part II of Schedule I; and

(ii) any New Lender which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party hereto.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

“US AcquisitionCo” means the entity organized or to be organized under the laws
of Delaware that is or will be a direct wholly-owned Subsidiary of US Parent
and, on the Closing Date, will be the direct parent of STERIS and will be a
wholly-owned indirect Subsidiary of New HoldCo.

“US HoldCo” means the entity organized or to be organized under the laws of
Delaware that is or will be the direct parent of US Parent and, on the Closing
Date, will be a wholly-owned direct Subsidiary of Foreign Parent.

“US Parent” means the entity organized or to be organized under the laws of
Delaware that is or will be a wholly-owned direct Subsidiary of US HoldCo and,
on the Closing Date, will be a wholly-owned indirect Subsidiary of New HoldCo.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

-35-



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.16(f)(ii)(C).

“VAT” means:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the word “through” means “through and
including” and each of the words “to” and “until” mean “to but excluding.”

SECTION 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”); provided that at any time after the
Effective Date, the Borrowers may elect to apply IFRS accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS, provided, further, that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrowers’ election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP (it being agreed that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Borrowers or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of Debt in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Debt in a reduced
or bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof). If at any time any change
in GAAP (including as a result of an election by the Borrowers to apply IFRS)
would affect the calculation of any covenant set forth herein and either

 

-36-



--------------------------------------------------------------------------------

the Borrowers or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrowers shall negotiate in good faith to amend such
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such covenant shall continue to be calculated in accordance with
GAAP prior to such change and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders, concurrently with the delivery of any
financial statements or reports with respect to such covenant, statements
setting forth a reconciliation between calculations of such covenant made before
and after giving effect to such change in GAAP.

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto. Any reference herein to a “writing”
includes telecopier or other electronic communication.

SECTION 1.05 Currency Translations.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Advances and Letters of Credit denominated in an Alternative Currency. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between any Alternative Currency and
Dollars until the next Revaluation Date to occur.

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit or Borrowing denominated in an Alternative
Currency in accordance with the terms set forth herein, and a determination
thereof by the Administrative Agent shall be presumptively correct absent
demonstrable error. The Administrative Agent may, but shall not be obligated to,
rely on any determination made by any Borrower in any document delivered to the
Administrative Agent.

(c) The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit as of (i) a date on or about the date on
which the applicable Issuing Bank receives a request from the applicable
Borrower for the issuance of such Letter of Credit, (ii) each subsequent date on
which such Letter of Credit shall

 

-37-



--------------------------------------------------------------------------------

be renewed or extended or the stated amount of such Letter of Credit shall be
increased, (iii) March 31 and September 30 in each year and (iv) during the
continuance of an Event of Default, as reasonably requested by the
Administrative Agent, in each case using the Spot Rate in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.05(c).

(d) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing not denominated in Dollars as of (i) a date on or about the date on
which the Administrative Agent receives a Notice of Borrowing in respect of such
Borrowing using the Spot Rate in effect on the date of determination, (ii) as of
the date of the commencement of each Interest Period after the initial Interest
Period therefor and (iii) during the continuance of an Event of Default, as
reasonably requested by the Administrative Agent, using the Spot Rate in effect
(x) in the case of clause (ii) above, on the date that is three Business Days
prior to the date on which the applicable Interest Period shall commence, and
(y) in the case of clause (iii) above, on the date of determination, and each
such amount shall be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this Section 1.05(d).

(e) The Administrative Agent shall notify the Borrowers, the Lenders and the
applicable Issuing Bank of each such determination (the date of any such
determination, a “Revaluation Date”) and revaluation of the Dollar Equivalent of
each Letter of Credit and Borrowing made pursuant to this Section 1.05.

(f) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round off amounts pursuant to this Section 1.05 to the nearest higher
or lower amount in whole dollars or cents to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole dollars or in whole cents, as may be necessary or
appropriate.

(g) For purposes of determining compliance with Articles V (other than with
respect to Section 5.03, which shall be determined based on the foreign exchange
rates used to produce the applicable financial statements relating to such test
date) and VI, with respect to any amount in currency other than Dollars, amounts
shall be deemed to be the Dollar Equivalent thereof determined using the Spot
Rate for such currency in relation to Dollars in effect on the date that is
three Business Days prior to the date on which such amounts were incurred or
disposed of or such failure to pay occurred or judgment or order was rendered,
as applicable.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. (a) Revolving Commitments. Each Revolving Lender
severally and not jointly agrees, during the Availability Period, (1) on the
terms and conditions hereinafter set forth to make Revolving Advances
denominated in Dollars or Alternative Currencies to any Borrower from time to
time and (2) in the event that any Revolving Lender

 

-38-



--------------------------------------------------------------------------------

(other than an Initial Lender) shall have become a Non-Funding Lender, to make
Supplemental Advances (each, collectively with any supplemental advances made
pursuant to Section 2.01(b) below, a “Supplemental Advance”) denominated in
Dollars or Alternative Currencies, as applicable, on the Closing Date to any
Borrower in an amount deemed to be requested by such Borrower under
Section 2.05, in the case of each of clauses (1) and (2), in an aggregate amount
that would not result (after giving effect to any application of proceeds from
such Advances pursuant to Section 2.03(a)) in (i) the Dollar Equivalent of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) the Dollar Equivalent of the Aggregate Revolving Credit Exposure exceeding
the Aggregate Revolving Commitments and (iii) the Dollar Equivalent of the
Aggregate Revolving Credit Exposure denominated in Alternative Currencies
exceeding the Alternative Currency Sublimit. Additionally, prior to the Closing
Date, no extensions of credit may be made under the Closing Date Revolver
Portion. Each Borrowing shall be in an aggregate amount equal to the Applicable
Minimum Amount and shall consist of Advances of the same Type and currency made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, each Borrower may
borrow under this Section 2.01(a), prepay Advances pursuant to Section 2.12 and
reborrow under this Section 2.01(a). Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Revolving Lender shall make any
Revolving Advance to New HoldCo prior to the Closing Date.

(b) Term Commitments. Each Term Lender severally and not jointly agrees, on the
terms and conditions hereinafter set forth (1) to make a Term Advance
denominated in Dollars to each applicable Term Borrower on the Closing Date in
an aggregate amount not to exceed such Lender’s outstanding Term Commitment
immediately prior to the making of the Term Advance and (2) in the event that
any Term Lender (other than an Initial Lender) shall have become a Non-Funding
Lender, to make Supplemental Advances denominated in Dollars on the Closing Date
to each applicable Term Borrower in an aggregate amount deemed to be requested
by such Term Borrower under Section 2.05 not exceeding such Lender’s remaining
applicable Term Commitment (after giving effect to all Term Advances made by
such Lender pursuant to Section 2.01(b)(1)). For the avoidance of doubt, each
Supplemental Advance made by a Lender in respect of its Term Commitment under a
particular Class shall be an Advance of the same Class. Each Borrowing shall be
in an aggregate amount equal to the Applicable Minimum Amount and shall consist
of Advances of the same Type and Class made on the same day by the Lenders
ratably according to their respective relevant Term Commitments. Upon the making
of any Advance by a Lender such Lender’s Term Commitment will be permanently
reduced by the aggregate principal amount of such Term Advance. Each Term
Borrower may prepay Term Advances pursuant to Section 2.12, provided that Term
Advances may not be reborrowed once repaid.

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice by
a Borrower, given not later than (x) 11:30 A.M. (Local Time) on (1) the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing in an Alternative Currency or (2) the third Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing in Dollars consisting
of Eurocurrency Rate Advances or (y) 11:30 A.M. (New York time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier or other electronic communication. Each notice of a
Borrowing (a “Notice of Borrowing”)

 

-39-



--------------------------------------------------------------------------------

shall be in writing or by telephone, and if by telephone, confirmed immediately
in writing, including by telecopier (or other electronic communication) in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type, currency
and Class of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) initial Interest Period for such Advance, if such Borrowing is
to consist of Eurocurrency Rate Advances, (v) that the proceeds of the Borrowing
should be credited to an account the details of which have been previously
provided by the applicable Borrower to the Administrative Agent in writing and
(vi) whether such notice is conditioned on the occurrence of any event and if
such notice is so conditioned, a description of such event. Each Lender shall,
before 12:00 P.M. (Local Time) in the case of Advances in an Alternative
Currency and 1:30 P.M. (New York City time) in the case of Advances in Dollars
on the date of such Borrowing make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Office, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
in immediately available funds to the account specified by such Borrower to the
Administrative Agent in a signed writing delivered to the Administrative Agent
on or prior to the time the applicable Notice of Borrowing is delivered (or such
later time as the Administrative Agent shall agree).

(b) Anything in Section 2.02(a) to the contrary notwithstanding, (i) Advances
denominated in Alternative Currency may only be requested and maintained as
Eurocurrency Rate Advances (subject to Section 2.14), (ii) a Borrower may not
select Eurocurrency Rate Advances denominated in Dollars if the obligation of
the Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant
to Section 2.10 or 2.14 and (iii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the applicable
Borrower shall indemnify each Lender against any reasonable loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to pay or to repay to the Administrative
Agent forthwith on demand such corresponding

 

-40-



--------------------------------------------------------------------------------

amount and to pay interest thereon, for each day from the date such amount is
made available to such Borrower until the date such amount is paid or repaid to
the Administrative Agent, at (i) in the case of the applicable Borrower, the
higher of (A) the interest rate applicable at the time to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount, (ii) in the case of such Lender and in the case of
Dollar denominated Advances, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (iii) in the case of such Lender and in the case
of Alternative Currency denominated Advances, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing, except as set forth in
Section 2.05.

(f) If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to such Borrowing are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

SECTION 2.03 Swingline Advances. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender severally agrees to make Swingline Advances
to any Borrower from time to time during the Availability Period in Dollars or
Swingline Foreign Currencies, in an aggregate principal amount at any time
outstanding that will not result in (i) the Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Advances exceeding the Swingline
Commitment, (ii) except as set forth in clause (v) below with respect to the
Lender that is a Swingline Lender, the Dollar Equivalent of any Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(iii) the Dollar Equivalent of the Aggregate Revolving Credit Exposure exceeding
the Aggregate Revolving Commitments, (iv) the Dollar Equivalent of the Aggregate
Revolving Credit Exposure denominated in Alternative Currencies exceeding the
Alternative Currency Sublimit or (v) unless such requirement is waived in
writing provided to the Administrative Agent by the applicable Swingline Lender
in its sole discretion, the Dollar Equivalent of any Swingline Lender’s
Swingline Exposure exceeding its Revolving Commitment or its Swingline
Commitment. Additionally, prior to the Closing Date, no extensions of credit may
be made under the Closing Date Revolver Portion. Swingline Advances shall be in
amounts equal to the Applicable Minimum Amount. No Swingline Lender shall be

 

-41-



--------------------------------------------------------------------------------

required to make a Swingline Advance to refinance any outstanding Swingline
Advance. Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Swingline Advances.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Swingline Lender shall make any Swingline Advance to New HoldCo
prior to the Closing Date.

(b) To request a Swingline Advance:

(i) in the case of a Swingline Advance denominated in Dollars to a Borrower, the
applicable Borrower shall notify the Administrative Agent and the Swingline
Lender designated to make such Swingline Advance of such request in writing not
later than 3:00 P.M. (or such other time agreed to by the Borrower and the
Swingline Lenders), New York City time, on the day of such proposed Swingline
Advance, and

(ii) in the case of any other Swingline Advance, the applicable Borrower shall
notify the Administrative Agent and the Swingline Lender designated to make such
Swingline Advance of such request in a writing, not later than 1:00 P.M. (or
such other time agreed to by the applicable Borrower and the Swingline Lenders),
Local Time, on the day of such proposed Swingline Advance.

Each such notice shall be irrevocable and shall specify (A) the requested date
(which shall be a Business Day), (B) the currency such Swingline Advance is to
be denominated and (C) the amount of the requested Swingline Advance. The
applicable Swingline Lender and the applicable Borrower shall agree upon the
interest rate applicable to such Swingline Advance (provided that in no event
shall the interest rate for Swingline Advances denominated in Dollars exceed the
Base Rate plus the Applicable Margin for Base Rate Advances plus the Facility
Fee). Such interest shall be payable in arrears quarterly on the last Business
Day of each March, June, September and December and on the date such Swingline
Advance is paid in full. In addition to any other requirements for obtaining a
Swingline Advance, the applicable Borrower shall comply with all applicable
legal and regulatory requirements.

Any funding of a Swingline Advance by a Swingline Lender shall be made on the
proposed date thereof by 4:00 P.M., Local Time, to the account of the applicable
Borrower designated by such Borrower in writing to the applicable Swingline
Lender (or, in the case of a Swingline Advance made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(e), by remittance to the
applicable Issuing Bank). Each Swingline Advance shall be made by the Swingline
Lender from whom the applicable Borrower has requested such Swingline Advance.
The Administrative Agent shall determine the procedures to be followed by the
Swingline Lenders to ensure compliance with Section 2.03(a) at the time any
Swingline Advance is made and to ensure that the amount of Revolving Advances
made does not exceed the amounts permitted by Section 2.01(a), and each
Swingline Lender and the other parties hereto agrees to abide by such
procedures. If the Swingline Advances at any time exceed any of the amounts
permitted by Section 2.01(a) or 2.03(a), each relevant Borrower shall promptly
prepay the relevant Swingline Advances for the account of such Borrower by the
amount of such excess. The failure of any Swingline Lender to make its Swingline
Advance shall not relieve any other Swingline Lender of its obligation, if
applicable, to make its Swingline Advances hereunder, but no Swingline Lender
shall be responsible for the failure of any other Swingline Lender to make a
Swingline Advance hereunder.

 

-42-



--------------------------------------------------------------------------------

(c) Any Swingline Lender, at any time and from time to time may, on behalf of
the applicable Borrower (which hereby irrevocably directs the Swingline Lenders
to act on its behalf), on notice given no later than 10:00 A.M., Local Time, on
any Business Day request each Lender to make, and each Lender hereby agrees to
make, an Advance denominated in the currency of any applicable outstanding
Swingline Advance, in an amount equal to such Lender’s Applicable Adjusted
Percentage of the aggregate amount of such Swingline Advance (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the relevant
Swingline Lender. Each Lender shall make the amount of such Revolving Advance
available to the Administrative Agent in immediately available funds, not later
than the time set forth in Section 2.02 for the making of a Revolving Advance,
in the case of Dollar Advances, on such Business Day and in the case of Advances
denominated in an Alternative Currency, three Business Days after such notice
date. The proceeds of such Revolving Advances shall be immediately made
available by the Administrative Agent to the relevant Swingline Lender for
application by the relevant Swingline Lender to the repayment of the Refunded
Swingline Loans. The applicable Borrower irrevocably authorizes the relevant
Swingline Lender to charge its account with such Swingline Lenders (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full such Refunded Swingline Loans. To the extent
the applicable Borrower does not have an account with such Swingline Lender, the
Borrower shall pay to such Swingline Lender on demand the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(d) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 P.M., New York time (or 11:00 a.m. Local Time in the
case of any Swingline Advance denominated in any Alternative Currency), on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the outstanding Swingline Advances of such Swingline
Lender. Such notice shall specify the aggregate amount of such Swingline
Advances in which the Lenders will participate, and such Swingline Advances, if
denominated in an Alternative Currency, shall be converted to Dollars and shall
bear interest at the rate applicable to Base Rate Advances. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Adjusted
Percentage of such Swingline Advance or Advances. Each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the applicable Swingline Lenders,
such Lender’s Applicable Adjusted Percentage of such Swingline Advance or
Advances. Each Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Advances pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, and the Administrative Agent shall promptly pay to
the applicable Swingline Lenders the amounts so received by it from the Lenders.
The Administrative Agent shall notify the applicable Borrower of any
participations

 

-43-



--------------------------------------------------------------------------------

in any Swingline Advance acquired pursuant to this Section 2.03(d), and
thereafter payments in respect of such Swingline Advance shall be made to the
Administrative Agent and not to the applicable Swingline Lenders. Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Advance after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Advance pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof and the
applicable Borrower shall reimburse each Lender for any amounts that may be due
under any other term of this Agreement.

SECTION 2.04 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, each Borrower may request the issuance of Letters of Credit
denominated in Dollars or Alternative Currencies for its own account or the
account of a Subsidiary acceptable to the Issuing Bank, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period, from an Issuing Bank selected
by such Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by such Borrower and a Subsidiary with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Issuing Bank shall issue any Letter of Credit on behalf
of New HoldCo prior to the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.04(c) below), the amount
of such Letter of Credit, the name and address of the account party thereof
(which shall be a Borrower or a Subsidiary, and if a Subsidiary then the
applicable Borrower shall be directly liable with respect to all Obligations
relating to such Letter of Credit), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
applicable Borrower (and the applicable Subsidiary if such Letter of Credit is
to be issued for the account of a Subsidiary) also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving

 

-44-



--------------------------------------------------------------------------------

effect to such issuance, amendment, renewal or extension (i) the Dollar
Equivalent of the aggregate LC Exposure shall not exceed the aggregate LC
Commitment, (ii) the Dollar Equivalent of the LC Exposure attributable to
Letters of Credit issued by a particular Issuing Bank shall not exceed such
Issuing Bank’s LC Commitment (provided such Issuing Bank may, in its sole
discretion, agree to waive such requirement as to itself), (iii) the Dollar
Equivalent of any Lender’s Revolving Credit Exposure does not exceed such
Lender’s Revolving Commitment, (iv) the Dollar Equivalent of the Aggregate
Revolving Credit Exposure does not exceed the Aggregate Revolving Commitments
and (v) the Dollar Equivalent of the Aggregate Revolving Credit Exposure
denominated in Alternative Currencies does not exceed the Alternative Currency
Sublimit; additionally, prior to the Closing Date, no extensions of credit may
be made under the Closing Date Revolver Portion.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date two years after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit with a two
year tenor may provide for additional two year renewals thereof subject to the
approval of the Administrative Agent prior to the time of such renewal and such
date not extending beyond the date in clause (ii)) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date. Notwithstanding the
foregoing, in the event and to the extent that a Letter of Credit remains cash
collateralized, without duplication, in an amount equal to at least 105% of the
face amount thereof, such Letter of Credit may continue outstanding after such
earlier date (for a period of time up to one year past the Revolving Maturity
Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, in the currency of the applicable LC Disbursement and for the account of
the Issuing Bank, such Lender’s Applicable Adjusted Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in Section 2.04(e) below, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement in the currency of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
such Borrower receives such notice; provided that a Borrower may, subject to the
conditions to borrowing set forth herein, request that such payment be financed,
if

 

-45-



--------------------------------------------------------------------------------

applicable given the currency of the LC Disbursement, with an Advance or
Swingline Advance in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance or Swingline Advance. If a Borrower fails to make such
payment when due, such amount, if denominated in an Alternative Currency shall
be converted to Dollars and shall bear interest at the Base Rate plus the
Applicable Margin and the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Adjusted Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Adjusted Percentage of the payment then due from such
Borrower, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from a Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of an Advance or a Swingline Advance as contemplated above) shall
not constitute an Advance and shall not relieve such Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank. The foregoing provisions of this
Section 2.04(f) shall not be construed to excuse the Issuing Bank from liability
to a Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower and, in
consideration of accepting the benefit of such Letter of Credit, any applicable
Subsidiary for whom such Letter of Credit is issued to the extent permitted by
applicable law) suffered by such Borrower and any applicable Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent

 

-46-



--------------------------------------------------------------------------------

jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower in writing of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower and any applicable Subsidiary of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower or the applicable Subsidiary shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that such Borrower and/or
the applicable Subsidiary reimburses such LC Disbursement, at the rate per annum
(i) in the case of LC Disbursements made in Dollars, and at all times following
the conversion to Dollars of an LC Disbursement made in an Alternative Currency
pursuant to Section 2.04(e) above, at the rate per annum then applicable to Base
Rate Advances and (ii) in the case of LC Disbursements made in an Alternative
Currency, and at all times prior to their conversion to Dollars pursuant to
Section 2.04(e) above, at a rate determined in a customary manner in good faith
by the Issuing Bank for short term Advances in such Alternative Currency;
provided that, if a Borrower or any applicable Subsidiary fails to reimburse
such LC Disbursement when due pursuant to Section 2.04(e) above, then
Section 2.09(b) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.04(e) above to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Replacement of the Issuing Bank. An Issuing Bank may be replaced at any time
by a Borrower with another Lender by a written agreement reasonably satisfactory
to the applicable Borrower, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the applicable Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.06(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have

 

-47-



--------------------------------------------------------------------------------

all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Advances has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower (with respect to any Letters of Credit
issued for its account only (including for the avoidance of doubt any Letter of
Credit issued for a Subsidiary in respect of which such Borrower is obligated))
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower with respect to any Letters of
Credit issued for its account described in Section 6.01(e). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the applicable Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Advances has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or applicable Subsidiary within three Business Days after
all Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, a Borrower may designate other
Lenders that agree (in their sole discretion) to act in such capacity and are
reasonably satisfactory to the Administrative Agent and the Borrowers as Issuing
Banks. Each such additional Issuing Bank shall execute such agreements
reasonably requested by the Administrative Agent and shall thereafter be an
Issuing Bank hereunder for all purposes. A Borrower may withdraw any such
designation at any time (with respect to an Issuing Bank added pursuant to this
Section 2.04(k)). After an Issuing Bank’s designation is withdrawn hereunder,
such Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

-48-



--------------------------------------------------------------------------------

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter of the Reporting Entity, the aggregate face amount of Letters of Credit
issued by it and outstanding as of the last Business Day of the preceding week
or the preceding fiscal quarter of the Reporting Entity, as applicable, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

SECTION 2.05 Supplemental Advances. If any Lender under a particular Class
(other than an Initial Lender) (such Lender a “Non-Funding Lender”) shall fail
to fund its Pro Rata Share of any Advance of such Class on the Closing Date,
then the applicable Borrower shall be deemed to have requested a Borrowing of
such Class (a “Supplemental Borrowing”) to be made pursuant to Section 2.01(a)
or (b), as applicable, in aggregate principal amount equal to the lesser of
(a) the aggregate principal amount of the Advances of such Class so failed to
have been made by all Non-Funding Lenders and (b) the aggregate remaining amount
of all Lenders’ (other than the Non-Funding Lenders’) Commitments in respect of
such Class after giving effect to the prior funding of each such Lender’s Pro
Rata Share of any relevant Advances of such Class (and as applicable, any
Revolving Exposure). The Supplemental Borrowing shall be deemed to be requested
to be made on the Closing Date as a Base Rate Advance (or if denominated in an
Alternative Currency, a rate determined in a customary manner in good faith by
the Administrative Agent for short term Advances in such Alternative Currency)
and the location and number of the account to which funds are deemed to be
requested to be disbursed in respect of the Supplemental Borrowing shall be
identical to those specified by the applicable Borrower in the notice delivered
in respect of the initial Borrowing. Promptly after obtaining knowledge thereof,
the Administrative Agent shall advise the applicable Borrower and each Lender of
any Lender having become a Non-Funding Lender and shall advise each Lender of
the amount of such Lender’s Supplemental Loan to be made under Section 2.01(a)
or (b), as applicable, as part of the Supplemental Borrowing. No amounts shall
be reallocated among Classes as a result of this Section 2.05.

SECTION 2.06 Fees. (a) Facility Fee. The Reporting Entity agrees to pay or cause
to be paid, to the Administrative Agent for the account of each Lender holding
Revolving Commitments (other than a Defaulting Lender for such time as such
Lender is a Defaulting Lender, except with respect to fees for amounts under the
Revolving Commitments actually funded by such Defaulting Lender) and/or Term
Advances a facility fee in an amount equal to the rate per annum set forth under
the heading “Facility Fee” in the definition of “Applicable Margin” of the daily
aggregate Revolving Commitments (drawn or undrawn) and outstanding principal
amount of Term Advances of such Lender, in each case, commencing on the
Effective Date in arrears on the last Business Day of each March, June,
September and December and upon the termination in full of the Revolving
Commitments and repayment in full of the Term Advances, as applicable. Facility
Fees will be calculated on the basis of a 360-day year and actual days elapsed.

 

-49-



--------------------------------------------------------------------------------

(b) Ticking Fee. The Reporting Entity shall pay or cause to be paid to the
Administrative Agent for the account of each Lender on a pro rata basis in
accordance with its Term Commitments (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender), a ticking fee which shall accrue in
an amount equal to 0.20% per annum on the aggregate outstanding amount of the
Term Commitment of such Lender during the period from and including the date
that is 60 days after the Effective Date until the earlier of (i) the
termination of such Lender’s Term Commitments and (ii) the Closing Date, and
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, during such period and upon the earlier of clause
(i) or (ii) above.

(c) Letter of Credit Fees. Each Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit issued for the account or at the
request of such Borrower, which shall accrue at the same Applicable Margin used
to determine the interest rate applicable to Eurocurrency Rate Advances on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued for the account or at the request of
such Borrower, or the processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the 15th day of the
month immediately following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d) Upfront Fees on the Closing Date. The Reporting Entity shall pay, or cause
to be paid, to the Administrative Agent for the account of each applicable
Lender, upfront fees equal to a percentage disclosed in writing to such Lender
by STERIS and the Administrative Agent on or prior to the Effective Date of
(i) their pro rata portion (based on such Lender’s Revolving Commitments) of the
aggregate amount of the Revolving Commitments in excess of $500,000,000 on the
Closing Date, plus (ii) the aggregate amount of outstanding Term Advances of
such Lender as of the Closing Date, in each case due and payable on and subject
to the occurrence of the Closing Date.

 

-50-



--------------------------------------------------------------------------------

(e) Additional Fees. The Reporting Entity shall, without duplication to the fees
referred to above in Sections 2.06(a), (b), (c) and (d), pay, or cause to be
paid, to the Administrative Agent and the Joint Lead Arrangers for their account
(or that of their applicable Affiliate) such fees as may from time to time be
agreed between any of the Consolidated Group and the Administrative Agent and/or
the Joint Lead Arrangers, including pursuant to the Fee Letter.

(f) Calculation of Commitment. For the avoidance of doubt, with respect to the
definition of “Mandatory Cancellation Event” and the ability thereunder for the
Borrowers to provide notices and issue documents to facilitate a switch from a
Scheme to a Takeover Offer and vice versa, any Term Commitment or Closing Date
Revolver Portion shall be deemed to be in effect until the end of the day on
which the applicable notice or issuance is required to but does not occur for
the purposes of calculating any fees under this Agreement or any fee letters
related hereto.

SECTION 2.07 Termination or Reduction of the Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate in full on the Revolving
Maturity Date. Unless previously terminated, the Term Commitments shall
terminate in full at 11:59 P.M. (New York City time) on the earliest of (i) the
date on which all of the Certain Funds Purposes have been achieved without the
making of any Term Advances, (ii) the Closing Date after giving effect to any
Borrowing of Term Advances on the Closing Date (including, if applicable, any
such Supplemental Advances) and (iii) the date a Mandatory Cancellation Event
occurs. Additionally, each Lender’s Term Commitment will be permanently reduced
upon such Lender making any Term Advance by the amount of such Advance. Any
termination or reduction of the Commitments shall be permanent. At 11:59 P.M.
(New York time) on the date of a Mandatory Cancellation Event occurring prior to
the Closing Date, the Revolving Commitments shall be automatically reduced to
$500,000,000 (to the extent in excess thereof immediately prior thereto). The
foregoing shall not excuse any Defaulting Lender from liability for a failure to
fund its Commitment.

(b) Voluntary Reduction or Termination. The Reporting Entity may, upon notice to
the Administrative Agent, terminate any Class of Commitments, or from time to
time permanently reduce any Class of Commitments; provided that (x) any such
notice shall be received by the Administrative Agent not later than 11:00 A.M.
(New York time) on the date of termination or reduction, and (y) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent will promptly
notify the applicable Lenders of any such notice of termination or reduction of
the applicable Class of Commitments. Any reduction of the Commitments shall be
applied to the applicable Class of Commitment (as specified by the Reporting
Entity) of each Lender of the applicable Class according to its proportional
share of such Class. All facility fees and ticking fees accrued until the
effective date of any termination of the applicable Class of Commitments shall
be paid on the effective date of such termination.

(c) Defaulting Lender Commitment Reductions. The Reporting Entity may terminate
the unused amount of the Commitments of any Lender that is a Defaulting Lender
upon not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of Section 2.20(d)
will continue to apply to all amounts thereafter

 

-51-



--------------------------------------------------------------------------------

paid by any applicable Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination shall not be deemed to be a
waiver or release of any claim any of the Borrowers, the Administrative Agent or
any Lender may have against such Defaulting Lender.

SECTION 2.08 Repayment of Advances. Each Borrower shall repay (i) to the
Administrative Agent for the benefit of the Revolving Lenders on the Revolving
Maturity Date the aggregate principal amount of the Revolving Advances for the
account of such Borrower outstanding on such date; and (ii) to each Swingline
Lender the then unpaid principal amount of each Swingline Advance made by such
Swingline Lender to such Borrower on the earlier of the Revolving Maturity Date
and the date 5 Business Days after such Swingline Advance is made or such other
date agreed to between the applicable Borrower and the applicable Swingline
Lender. Each Borrower shall repay the Term Advances made to such Borrower (i) at
the end of each fiscal quarter in equal quarterly installments (starting with
the end of the first full fiscal quarter ended after the Closing Date) in an
aggregate amount equal to 1.25% of the original amount of the Term Advances
during the first four full quarters ended after the Closing Date, with such
amounts increasing to 1.875%, 1.875%, 2.5% and 2.5% per quarter for each
respective successive period of four fiscal quarters ended thereafter and
(ii) in full on the Term Maturity Date.

SECTION 2.09 Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
during such periods and on the date such Advances are paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(iii) Swingline Advances shall accrue interest as set forth in Section 2.03.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default pursuant to Section 6.01(a), the Administrative Agent shall, upon the
request of the Required Lenders, require each Borrower to pay interest (“Default
Interest”), which amount shall accrue as of the date of occurrence of the Event
of Default, on (i) amounts that are overdue from such Borrower, payable in
arrears on the dates referred to in Section 2.09(a)(i), 2.09(a)(ii) or
2.09(a)(iii), at a rate per annum equal at all times to 2% per annum above the
rate per annum

 

-52-



--------------------------------------------------------------------------------

required to be paid on such overdue amount pursuant to Section 2.09(a)(i),
2.09(a)(ii) or 2.09(a)(iii) and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder by such Borrower
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on Base Rate Advances for the
account of such Borrower pursuant to Section 2.09(a)(i), or in the case of
amounts due in an Alternative Currency, at a rate for short term borrowings of
such Alternative Currency determined in a customary manner in good faith by the
Administrative Agent, provided, however, that following acceleration of the
Advances for the account of such Borrower pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

SECTION 2.10 Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the applicable Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.09(a)(i) or 2.09(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
absent demonstrable error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Eurocurrency Rate for such Interest Period or (ii) the Required
Lenders notify the Administrative Agent that (x) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time or as applicable, Toronto Ontario time) on the second Business Day before
(or in the case of Borrowings in Sterling and Canadian Dollars, on the Business
Day of) the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (y) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
and fairly reflect the cost to the Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the applicable
Borrower and the Lenders, whereupon (A) such Borrower will, on the last day of
the then existing Interest Period therefor, either, in the case of Dollar
denominated Advances, (w) prepay such Advances or (x) Convert such Advances into
Base Rate Advances or, in the case of Alternative Currency denominated Advances,
(y) prepay such Advances or (z) consent to the maintenance of such Advances at a
rate for short term borrowings of the applicable Alternative Currency determined
in a customary manner in good faith by the Administrative Agent and (B) the
obligation of the Lenders to make, or to Convert Dollar denominated Advances
into, Eurocurrency Rate Advances shall be suspended, and any applicable
Alternative Currency denominated Advances shall be made and maintained at a rate
for short term borrowings of such Alternative Currency determined in a customary
manner in good faith by the Administrative Agent, until the Administrative Agent
shall notify the applicable Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

(c) If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to such Borrower in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Eurocurrency Rate Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate

 

-53-



--------------------------------------------------------------------------------

Advances, or in the case of Eurocurrency Rate Advances denominated in
Alternative Currency, automatically Convert to a new Eurocurrency Rate Advance
with an Interest Period of one month’s duration.

(d) [Reserved].

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance denominated in Dollars will automatically, on
the last day of the then existing Interest Period therefor, be Converted into a
Base Rate Advance (unless the Required Lenders otherwise consent) and (ii) the
obligation of the Lenders to make, or to Convert Dollar denominated Advances
into, Eurocurrency Rate Advances shall be suspended.

SECTION 2.11 Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 10:00 A.M.
(New York time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior) and subject to the provisions of Sections 2.10 and 2.14, Convert all
Advances denominated in Dollars made to such Borrower of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an Applicable Minimum Amount and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion (which shall be a Business Day), (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the applicable Borrower giving
such notice.

SECTION 2.12 Optional and Mandatory Prepayments of Advances. (a) A Borrower may,
upon written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (New York time) on the date (which date shall be a Business Day) of
such proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a Borrowing
consisting of Eurocurrency Rate Advances, and if such notice is given, such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to such Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Borrowing, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Applicable Minimum Amount and (ii) if any prepayment of
a Eurocurrency Rate Advance is made on a date other than the last day of an
Interest Period for such Eurocurrency Rate Advance, such Borrower shall also pay
any amount owing pursuant to Section 9.04(c); and provided, further, that,
subject to clause (ii) of the immediately preceding proviso, any such notice may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of a specific transaction, in which case such
notice may be revoked by such Borrower if such condition is not satisfied. Any
prepayments of Term Advances shall be applied to principal installments thereon
in the inverse order of maturity.

 

-54-



--------------------------------------------------------------------------------

(b) In the event and on such occasion that (i) the Dollar Equivalent of any
Lender’s Revolving Credit Exposure exceeds such Lender’s Revolving Commitment,
(ii) the Dollar Equivalent of the Aggregate Revolving Credit Exposure of all
Lenders exceeds the aggregate Revolving Commitment of all Lenders available at
such time for extensions of credit, (iii) the Dollar Equivalent of the Aggregate
Revolving Credit Exposure denominated in Alternative Currencies exceeds the
Alternative Currency Sublimit, (iv) the Dollar Equivalent of the Swingline
Exposure of a Swingline Lender exceeds such Swingline Lender’s Revolving
Commitment or Swingline Commitment or (v) the Dollar Equivalent of the LC
Exposure attributable to Letters of Credit Issued by an Issuing Bank exceeds
such Issuing Bank’s LC Commitment, each Borrower shall, not later than one
Business Day after written notice from the Administrative Agent of such
circumstances (which notice shall include a reasonably detailed calculation of
such excess), prepay the Borrowings made by it (or as applicable with respect to
Letters of Credit, cash collateralize such Letters of Credit) in an aggregate
amount and in such currencies, as applicable, necessary to eliminate the
proportionate share of such excess attributable to the Borrowings made by such
Borrower.

(c) All prepayments of Loans pursuant to this Section 2.12 will be subject to,
in the case of Eurocurrency Rate Loans, compensation for breakage costs incurred
by the Lenders.

SECTION 2.13 Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case after the date hereof (or with respect to
any Lender or Issuing Bank (or the Administrative Agent), if later, the date on
which such Lender or Issuing Bank (or the Administrative Agent) becomes a Lender
or Issuing Bank (or the Administrative Agent), as applicable), there shall be
any increase in the cost to any Lender, Issuing Bank or the Administrative Agent
of agreeing to make or making, funding or maintaining Advances or any Letter of
Credit or participation therein (excluding for purposes of this Section 2.13 any
such increased costs resulting from (i) Taxes as to which such Lender or Issuing
Bank is indemnified under Section 2.16, (ii) Excluded Taxes or (iii) Other
Taxes), then the Reporting Entity shall from time to time, upon demand by such
Lender, Issuing Bank or the Administrative Agent (with a copy of such demand to
the Administrative Agent, if applicable), pay or cause to be paid to the
Administrative Agent for the account of such Lender or Issuing Bank (or for its
own account, if applicable) additional amounts sufficient to compensate such
Lender, Issuing Bank or the Administrative Agent for such increased cost. A
certificate describing such increased costs in reasonable detail delivered to
the Reporting Entity shall be conclusive and binding for all purposes, absent
demonstrable error.

(b) If any Lender or Issuing Bank reasonably determines that compliance with any
law or regulation or any directive, guideline or request from any central bank
or other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender or Issuing Bank, if later, the date on
which such Lender or Issuing Bank becomes a Lender or Issuing Bank, as
applicable), affects or would affect the amount of capital, insurance or
liquidity required or expected to be

 

-55-



--------------------------------------------------------------------------------

maintained by such Lender or Issuing Bank or any corporation controlling such
Lender or Issuing Bank and that the amount of such capital, insurance or
liquidity is increased by or based upon the existence of such Lender or Issuing
Bank’s commitment to lend or issue any Letter of Credit (or any participations
therein) hereunder and other commitments of this type, the applicable Borrower
shall, from time to time upon demand by such Lender or Issuing Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or Issuing Bank, additional amounts sufficient to
compensate such Lender or Issuing Bank or such corporation in the light of such
circumstances, to the extent that such Lender or Issuing Bank reasonably
determines such increase in capital, insurance or liquidity to be allocable to
the existence of such Lender’s Advances, commitment to lend or Letter of Credit
(or participation therein) hereunder. A certificate as to such amounts submitted
to such Borrower and the Administrative Agent by such Lender or Issuing Bank
shall be conclusive and binding for all purposes, absent demonstrable error.

(c) Notwithstanding anything in this Section 2.13 to the contrary, for purposes
of this Section 2.13, (A) the Dodd Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations issued thereunder or in connection
therewith or in implementation thereof, and (B) all requests, rules, guidelines
and directions promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any similar or successor agency, or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III) shall be deemed to have been enacted following the date hereof (or with
respect to any Lender or Issuing Bank, if later, the date on which such Lender
or Issuing Bank becomes a Lender or Issuing Bank); provided that no Lender or
Issuing Bank shall demand compensation pursuant to this Section 2.13(c) unless
such Lender or Issuing Bank is making corresponding demands on similarly
situated borrowers in comparable credit facilities to which such Lender or
Issuing Bank is a party.

SECTION 2.14 Illegality. Notwithstanding any other provision of this Agreement,
subject to Section 3.02(i), with respect to Dollar denominated Advances, (a) if
any Lender shall notify the Administrative Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority, including without
limitation, any agency of the European Union or similar monetary or
multinational authority, asserts that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or to fund or maintain Eurocurrency Rate Advances
hereunder, (i) each Eurocurrency Rate Advance of such Lender will automatically,
upon such notification, be Converted into a Base Rate Advance and (ii) the
obligation of such Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and each Lender that the circumstances causing such
suspension no longer exist. Notwithstanding any other provision of this
Agreement, subject to Section 3.02(i), if any of the circumstances set forth in
clauses (a) or (b) above arise with respect to Advances denominated in an
Alternative Currency, such Alternative Currency denominated

 

-56-



--------------------------------------------------------------------------------

Advances shall be made or maintained, as applicable, at a rate for short term
borrowings of such Alternative Currency determined in a customary manner in good
faith by the Administrative Agent.

SECTION 2.15 Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it under this Agreement not later than 3:00 P.M.
(Local Time) on the day when due in Dollars (or (i) with respect to principal,
LC Disbursements interest or breakage indemnity due in respect of Advances or
Letters of Credit denominated in an Alternative Currency, in such Alternative
Currency and (ii) with respect to other payments required to be made by it
pursuant to Section 2.13 or 9.04 that are invoiced in a currency other than
Dollars, shall be payable in the currency so invoiced) to the Administrative
Agent at the applicable Administrative Agent’s Office in same day funds, except
that payments to be made directly to an Issuing Bank or Swingline Lender as
provided herein shall be made to such Issuing Bank or Swingline Lender. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.13, 2.14, 2.16, 2.17
or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(f),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by such Borrower is not made when due hereunder, to charge
from time to time against any or all of such Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between such Borrower and such
Lender.

(c) All computations of interest based on the Base Rate or with respect to any
Advances denominated in Sterling, Canadian Dollars and Australian Dollars shall
be made by the Administrative Agent on the basis of a year of 365 days or, other
than with respect to Sterling, Canadian Dollars and Australian Dollars, 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate (other than with respect to any Advances denominated in
Sterling) or the Federal Funds Rate (other than determinations of the Base Rate
made at any time by reference to the Federal Funds Rate), and of commitment fees
and ticking fees shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or such fees are payable. Each determination by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent demonstrable error.

 

-57-



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have received written notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent, following prompt notice thereof,
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate, or in the case of amounts in an Alternative
currency, at a rate for short term borrowings of such Alternative Currency
determined in a customary manner in good faith by the Administrative Agent.

(f) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

SECTION 2.16 Taxes. (a) Any and all payments by or on behalf of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes, excluding, in the
case of each Lender and each Agent, (i) Taxes imposed on (or measured by) its
overall net income (however denominated), franchise Taxes, and branch profits
Taxes, in each case only to the extent imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such Lender or such
Agent, as the case may be, is organized, by the jurisdiction (or any political
subdivision thereof) of such Lender’s Applicable Lending Office or such Lender’s
or such Agent’s principal office, or as a result of a present or former
connection between such Lender or such Agent and the jurisdiction imposing such
Tax (other than connections arising from such Lender or such Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document), (ii) backup
withholding Tax imposed by the United States on payments by any Loan Party to
any Lender, (iii) any Tax that is imposed by reason of such recipient’s failure
to comply with Section 2.16(f), (iv) any U.S. federal or Luxembourg or
Netherlands withholding Tax imposed pursuant to a law in effect at the time a
Lender becomes a party to this Agreement or acquires an interest in the Advance
(or designates a new Applicable Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a

 

-58-



--------------------------------------------------------------------------------

new Applicable Lending Office or assignment, to receive additional amounts from
the Loan Party with respect to such withholding Tax pursuant to this
Section 2.16, and (v) any taxes imposed under FATCA, including as a result of
such recipient’s failure to comply with Section 2.16(f)(iii) (all such excluded
Taxes in respect of payments under any Loan Document being hereinafter referred
to as “Excluded Taxes”). If the applicable Withholding Agent shall be required
by applicable law to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Lender or any Agent, (A) the applicable
Withholding Agent shall make such deductions and (B) the applicable Withholding
Agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law. If a Loan Party shall be
required by applicable law to deduct any Taxes (other than (i) Taxes required to
be deducted by way of a Tax Deduction in which case the provisions of
Section 2.16(g) shall apply or (ii) Excluded Taxes) from or in respect of any
sum payable under any Loan Document to any Lender or any Agent, the sum payable
by the applicable Loan Party shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) such Lender or such Agent, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made.

(b) In addition, without duplication of any other obligation set forth in this
Section 2.16, the Reporting Entity shall, or shall cause the applicable Loan
Party to, pay to the relevant Governmental Authority any present or future
stamp, court or documentary, intangible, recording, filing Taxes and any other
similar Taxes, that arise from any payment made by it under any Loan Document or
from the execution, delivery, performance or registration of, or otherwise with
respect to, any Loan Document, except to the extent such Taxes are Other
Connection Taxes imposed with respect to a sale, an assignment or the
designation of a new Applicable Lending Office (other than an assignment or
designation made pursuant to Section 2.21) (hereinafter referred to as “Other
Taxes”).

(c) Without duplication of any other obligation set forth in this Section 2.16,
the Reporting Entity shall, or shall cause the applicable Loan Party to,
indemnify each Lender and each Agent for the full amount of Taxes (other than
(i) withholding Tax imposed by United Kingdom legislation which is compensated
for by an increased payment under Section 2.16(g) or would have been so
compensated but was not solely because one of the exclusions in
Section 2.16(g)(iv) applied, (ii) any Excluded Taxes or (iii) for the avoidance
of doubt, any Taxes which were compensated by an increased payment under
Section 2.16(a)) and Other Taxes imposed on, payable or paid by such Lender or
such Agent, as the case may be, in respect of Advances made to any Loan Party
and any liability (including, without limitation, penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within 30 days from the date such
Lender or such Agent, as the case may be, makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Reporting Entity by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to

 

-59-



--------------------------------------------------------------------------------

such Lender’s failure to comply with the provisions of Section 9.07(h) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate describing in reasonable detail the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
for which any Loan Party is responsible under this Section 2.16, such Loan Party
shall furnish to the Administrative Agent, at its address as specified pursuant
to Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.

(f) Except in connection with withholding tax imposed by United Kingdom
legislation (to which the provisions of Section 2.16(g) apply):

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, or the applicable taxing
authority, at the time or times prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any applicable jurisdiction and such other documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
and as may be required to secure any applicable exemption from, or reduction in
the rate of, deduction or withholding imposed by any jurisdiction in respect of
any payments to be made to such Lender hereunder from any applicable taxing
authority. In addition, any Lender, if reasonably requested by the applicable
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding, including
withholding tax imposed by United Kingdom legislation, or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii) and (iii) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing: (x) any Lender that is a
US Person shall deliver to the applicable Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and (y) any Lender that is not a US Person (a “Non-US Lender”) shall,

 

-60-



--------------------------------------------------------------------------------

to the extent it is legally entitled to do so, deliver to the applicable
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-US Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable:

(A) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the applicable Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(D) to the extent a Non-US Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower

 

-61-



--------------------------------------------------------------------------------

or the Administrative Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this clause 2.16(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) United Kingdom Tax Gross-Up.

(i) Each Loan Party shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The Reporting Entity shall promptly upon becoming aware that a Loan Party
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Reporting Entity and such Loan
Party.

(iii) If a Tax Deduction is required by law to be made by a Loan Party, the
amount of the payment due from such Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv) A payment shall not be increased under paragraph (iii) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Treaty Lender and the Loan Party making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
this Section 2.16(g); or

(C) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Borrower making the payment a certified copy
of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

-62-



--------------------------------------------------------------------------------

(D) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1) the Lender has not given a Tax Confirmation to the relevant Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the relevant Borrower, on the basis
that the Tax Confirmation would have enabled the relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA.

(v) If a Loan Party is required to make a Tax Deduction, such Loan Party shall
make such Tax Deduction and any payment required in connection with such Tax
Deduction within the time allowed and in the minimum amount required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with such Tax Deduction, the Loan Party making such Tax Deduction
shall deliver to the Administrative Agent for the Lender Party entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) (A) Subject to (B) below, a Treaty Lender and each Loan Party which makes
a payment to which such Treaty Lender is entitled shall cooperate in completing
any procedural formalities necessary for such Loan Party to obtain authorization
to make such payment without a Tax Deduction.

(B) (1) A Treaty Lender which is a Lender on the date on which this Agreement is
entered into and which (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
on Schedule I; and

(2) a New Lender that (x) is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence in the Assignment and Acceptance which it executes,

and having done so, that Lender shall be under no obligation pursuant to
paragraph (vii)(A), or for the avoidance of doubt, Section 2.16(f), above.

(viii) If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(vii) above and:

(A) a Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

 

-63-



--------------------------------------------------------------------------------

(B) a Borrower making a payment to such Lender has made a Borrower DTTP Filing
in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such Borrower authority to make payments
to such Lender without Tax Deduction within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such Borrower shall cooperate in
completing any additional procedural formalities necessary for such Borrower to
obtain authorization to make that payment without a Tax Deduction.

(ix) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(vii) above, no Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(x) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

(xi) Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate in the Assignment and Acceptance which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in:

(A) not a Qualifying Lender

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 2.16(g)(xi) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Loan Party). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a Lender to comply with this
Section 2.16(g)(xi).

(xii) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the relevant Borrower by
entry into this Agreement.

 

-64-



--------------------------------------------------------------------------------

(xiii) A UK Non-Bank Lender shall promptly notify the relevant Borrower and the
Administrative Agent if there is any change in the position from that set forth
in the Tax Confirmation.

(h) (i) Each party hereto may make any deduction it is required to make by
FATCA, and any payment required in connection with such deduction, and no party
hereto shall be required to increase any payment in respect of which it makes
such a deduction or otherwise compensate the recipient of the payment for such
deduction; and

(ii) Each party hereto shall promptly, upon becoming aware that it must make a
deduction as required by FATCA (or that there is any change in the rate or the
basis of such deduction), notify the party to whom it is making the payment and,
in addition, shall notify the Reporting Entity and the Administrative Agent and
the Administrative Agent shall notify the other Finance Parties.

(i) In the event that an additional payment is made under Section 2.16(a) or
2.16(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has received a refund of any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it reasonably determines that it can do so without
prejudice to the retention of the amount of such refund, pay to the applicable
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had such Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.16(i) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(j) Each participant of an interest in any Commitment, Advance or Loan Document
hereunder shall be entitled to the benefits of this Section 2.16 (subject to the
requirements and limitations herein, including the requirements under
Section 2.16(f) and (g) (it being understood that the documentation required
under Section 2.16(f) shall be delivered to the participating Lender and the
information and documentation required under 2.16(g) will be delivered to the
applicable Borrower and the Administrative Agent)) to the same extent as if it
were a Lender and had acquired its interest by assignment hereunder; provided
that such participant (A) agrees to be subject to the provisions of Section 2.21
as if it were an assignee hereunder; and (B) shall not be entitled to receive
any greater payment under this Section 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the participant acquired the applicable participation.

(k) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

-65-



--------------------------------------------------------------------------------

(l) For purposes of this Section 2.16, the term “applicable law” includes FATCA.

SECTION 2.17 Sharing of Payments, Etc. Subject to Section 2.19 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances owing to it (other than pursuant to Section 2.02(c),
2.13, 2.14(a), 2.16 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. It
is acknowledged and agreed that the foregoing provisions of this Section 2.17
reflect an agreement entered into solely among the Lenders (and not any Borrower
or any Loan Party) and the consent of any Borrower or any Loan Party shall not
be required to give effect to the acquisition of a participation by a Lender
pursuant to such provisions or with respect to any action taken by the Lenders
or the Administrative Agent pursuant to such provisions. The provisions of this
Section 2.17 shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

SECTION 2.18 Use of Proceeds and Letters of Credit. The proceeds of the
Commitments shall be available, and each applicable Borrower agrees that such
proceeds shall be applied, solely towards Certain Funds Purposes and/or, in the
case of Revolving Commitments, towards general corporate purposes.

SECTION 2.19 Evidence of Debt. (a) The Register maintained by the Administrative
Agent pursuant to Section 9.07(g) shall include (i) the date, currency and
amount of each Borrowing made hereunder by each Borrower, the Type and Class of
Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assignment and Acceptance delivered
to and accepted by it, (iii) the amount of any principal or, other than interest
on Swingline Advances as agreed with a Swingline Lender, interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent from each
Borrower hereunder and each Lender’s share thereof.

(b) Entries made reasonably and in good faith by the Administrative Agent in the
Register pursuant to subsection (a) above shall be prima facie evidence of the
amount of

 

-66-



--------------------------------------------------------------------------------

principal and interest due and payable or to become due and payable from each
Borrower to each Lender under this Agreement, absent demonstrable error;
provided, however, that the failure of the Administrative Agent to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit, expand or otherwise affect the obligations
of any Borrower under this Agreement.

SECTION 2.20 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender (it being understood that the
determination of whether a Lender is no longer a Defaulting Lender shall be made
as described in Section 2.20(b)):

(i) such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.06(a) to the extent it is a Defaulting Lender on
the date such fee accrues (for the avoidance of doubt fees attributable to
funded Advances shall be payable);

(ii) such Defaulting Lender will not be entitled to any fees accruing under
Section 2.06(b) to the extent it is a Defaulting Lender on the date such fee
accrues;

(iii) to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all or all
affected Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

(iv) the Reporting Entity may, or may cause the applicable Borrower to, at its
sole expense and effort, require such Defaulting Lender to assign and delegate
its interests, rights and obligations under this Agreement pursuant to
Section 9.07.

(b) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Adjusted Percentages but only to the extent (x) the
Dollar Equivalent of the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus the Dollar Equivalent of such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all Non-Defaulting
Lenders’ Revolving Commitments

 

-67-



--------------------------------------------------------------------------------

and (y) no Non-Defaulting Lender’s Revolving Credit Exposures (on a Dollar
Equivalent basis) plus such Non-Defaulting Lender’s Applicable Adjusted
Percentage of the Dollar Equivalent of such Defaulting Lender’s Swingline
Exposure and LC Exposure exceeds such Non-Defaulting Lender’s Revolving
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each applicable Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay the proportionate
share of such Swingline Exposure attributable to the Swingline Advances made to
such Borrower and (y) second, cash collateralize for the benefit of the Issuing
Bank only such Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such LC Exposure is outstanding;

(iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.06(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.06(c) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Applicable Percentages;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.06(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(vi) so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Advance and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless each is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.04(j), and participating interests in any newly made
Swingline Advance or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Sections
2.03(c) and 2.04(d), respectively (and such Defaulting Lender shall not
participate therein).

(c) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting

 

-68-



--------------------------------------------------------------------------------

Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of a Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(d) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, pro rata, to the payment of amounts
owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder, third, to the funding of any Advance or the funding or cash
collateralization of any participating interest in any Swingline Advance or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as reasonably determined by
the Administrative Agent; fourth, as the Reporting Entity may request, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations under this Agreement;
fifth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; sixth, to the payment of any amounts owing to
a Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or otherwise pursuant to this Section 2.20(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

SECTION 2.21 Mitigation. (a) Each Lender shall promptly notify the applicable
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by any Loan Party to pay
any amount pursuant to Section 2.13 or 2.16 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify such Loan Party and the
Administrative Agent). In furtherance of the foregoing, each Lender will (at the
request of such Loan Party) designate a different funding office if, in the
judgment of such Lender, such designation will avoid (or reduce the cost to such
Loan Party of) any event described in clause (i) or (ii) of the preceding
sentence and such designation will not, in such Lender’s good faith judgment, be
otherwise materially disadvantageous to such Lender. The Reporting Entity hereby
agrees to, or to cause the applicable Loan Party to, pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation.

 

-69-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, if any Lender fails
to notify the applicable Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.13 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from such Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies such Borrower of such event or circumstance.

SECTION 2.22 VAT. Notwithstanding anything in Section 2.16 to the contrary:

(a) All amounts expressed to be payable under a Loan Document by any Loan Party
to a Lender Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Lender Party to any Loan
Party under a Loan Document and such Lender Party is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Lender
Party (in addition to and at the same time as paying any other consideration for
such supply or, if later, on presentation of a valid VAT invoice) an amount
equal to the amount of the VAT (and such Lender Party must promptly provide an
appropriate VAT invoice to that Loan Party).

(b) If VAT is or becomes chargeable on any supply made by any Lender Party (the
“Supplier”) to any other Lender Party (the “Recipient”) under a Loan Document,
and any Loan Party other than the Recipient (the “Relevant Party”) is required
by the terms of any Loan Document to pay an amount equal to the consideration
for that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Lender Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Lender Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

-70-



--------------------------------------------------------------------------------

(d) Any reference in this Section 2.22 to any Loan Party shall, at any time when
such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(e) In relation to any supply made by a Lender Party to any Loan Party under a
Loan Document, if reasonably requested by such Lender Party, that Loan Party
must promptly provide such Lender Party with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender Party’s VAT reporting requirements in relation to such supply.

SECTION 2.23 Increases in Revolving Commitments and Additional Term Advances.
Subject to the conditions set forth below, the Reporting Entity may, upon at
least 5 Business Days (or such other period of time agreed to between the
Administrative Agent and the Borrowers) prior written notice to the
Administrative Agent, request a new credit facility hereunder which is a term
loan (a “New Term Advance”) or an increase in the existing Revolving Commitments
(a “Revolving Commitment Increase”, collectively with any New Term Advance, a
“New Commitment”); provided that:

(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such New Term Advance or Revolving Commitment Increase;

(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects as so qualified) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date;

(iii) the amount of each such New Term Advance, if any, shall not be less than
$10,000,000 (or such other minimum amount agreed to between the Administrative
Agent and the Reporting Entity), and the Dollar Equivalent of all such New
Commitments shall not exceed $500,000,000 in aggregate;

(iv) the applicable Borrower, the applicable Lender or lender not theretofore a
Lender providing such New Commitments and the Administrative Agent, shall
execute and deliver to the Administrative Agent, customary joinder
documentation, in form and substance satisfactory to the Administrative Agent;
such joinder may amend this Agreement and the other Loan Documents without the
consent of any Lenders to reflect any technical changes necessary to give effect
to such New Commitments in accordance with the terms hereof, which may include
the addition of a New Term Advance as a separate facility;

 

-71-



--------------------------------------------------------------------------------

(v) no existing Lender shall be obligated in any way to make any New Commitment
available unless it has executed and delivered a joinder as set forth in clause
(iv) above;

(vi) the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request;

(vii) the interest rates and fees and amortization applicable to any New Term
Advance shall be determined by the applicable Borrowers and the lenders
thereunder;

(viii) the advances made under any New Commitment shall constitute “Advances”
for all purposes of the Loan Documents;

(ix) such New Commitments are on the same terms and conditions as those set
forth in this Agreement with respect to the Revolving Commitments or Term
Advances, as applicable, except as set forth in clause (vii) above or to the
extent reasonably satisfactory to the Administrative Agent; and

(x) a new lender that is not a Lender shall be subject to the same consents that
would apply to an assignment of an applicable Commitment or Advance to such new
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Conditions Precedent to Effective Date. This Agreement shall become
effective and the Revolving Commitments (other than the Closing Date Revolver
Portion) shall be available on and as of the first date on which the following
conditions precedent have been satisfied (with the Administrative Agent acting
reasonably in assessing whether the conditions precedent have been satisfied)
(or waived in accordance with Section 9.01):

(a) The Administrative Agent (or its counsel) shall have received from STERIS,
New HoldCo and each other Effective Date Party and each Lender either (i) a
counterpart of this Agreement and the other Loan Documents signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include .pdf or facsimile transmission of a
signed signature page of this Agreement) that such party has signed such a
counterpart.

(b) All fees and other amounts then due and payable by any of the Borrowers to
the Administrative Agent, each Joint Lead Arranger and the Lenders under the
Loan Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid, to the extent invoiced by the relevant person at least
three Business Days prior to the Effective Date and to the extent such amounts
are payable on or prior to the Effective Date.

 

-72-



--------------------------------------------------------------------------------

(c) The Administrative Agent (or its counsel) shall have received on or before
the Effective Date:

(i) Certified copies of the resolutions or similar authorizing documentation of
the governing bodies of STERIS, New HoldCo and each other Effective Date Party
authorizing such Person to enter into and perform its obligations under the Loan
Documents to which it is a party;

(ii) A good standing certificate or similar certificate dated a date reasonably
close to the Effective Date from the jurisdiction of formation of STERIS, New
HoldCo and each other Effective Date Party, but only where such concept is
applicable;

(iii) A customary certificate of STERIS, New HoldCo and each other Effective
Date Party certifying the names and true signatures of the officers of STERIS,
New HoldCo and each other Effective Date Party authorized to sign this Agreement
and the other documents to be delivered hereunder; and

(iv) A favorable opinion letter of (A) the General Counsel of STERIS and
(B) Wachtell, Lipton, Rosen & Katz and/or other legal counsel to STERIS
reasonably satisfactory to the Administrative Agent, in each case in form and
substance consistent with those delivered under the Bridge Facility or, as
applicable such other form as is reasonably acceptable to the Administrative
Agent (and covering STERIS, New HoldCo and each other Effective Date Party).

(d) [Reserved.]

(e) The Administrative Agent shall have received, on or prior to the Effective
Date, so long as requested no less than five Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, in each case relating to
STERIS, New HoldCo and each other Effective Date Party.

(f) Substantially contemporaneously therewith, the Existing STERIS Credit
Agreement shall be terminated in full and all outstanding obligations thereunder
shall be repaid in full (other than contingent obligations not then due).

(g) To the extent Advances are being made on the Effective Date, the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date in writing promptly upon the conditions precedent in this
Section 3.01 being satisfied (or waived in accordance with Section 9.01), and
such notice shall be conclusive and binding.

 

-73-



--------------------------------------------------------------------------------

SECTION 3.02 Conditions Precedent to Closing Date. The obligation of each Lender
to make a Term Advance on the Closing Date and the availability of the Closing
Date Revolver Portion is subject to the satisfaction (with the Administrative
Agent acting reasonably in assessing whether the conditions precedent have been
satisfied) (or waiver in accordance with Section 9.01) of the following
conditions:

(a) The Effective Date shall have occurred.

(b) If the Synergy Acquisition is effected by way of a Scheme, the
Administrative Agent (or its counsel) shall have received:

(i) a certificate of the Borrowers signed by an officer or director certifying:

(1) the date on which the Scheme Circular was posted to the shareholders of
Synergy;

(2) the date on which the Court has sanctioned the Scheme and the Borrowers have
duly delivered the Post-Sanction Notice;

(3) as to the satisfaction of each condition set forth in clauses (d), (e) (to
the extent relating to the Scheme) and (f) below; and

(4) each copy of the documents specified in paragraph (ii) below is correct and
complete and has not been amended or superseded on or prior to the Closing Date,
except to the extent such changes thereto have been required pursuant to the
City Code or required by the Panel or a court of competent jurisdiction or to
the extent not prohibited by the Loan Documents; and

(ii) a copy of the Scheme Circular which complies with the requirements of
Section 5.01(k)(iv).

(c) If the Synergy Acquisition is effected by way of a Takeover Offer, the
Administrative Agent (or its counsel) shall have received:

(i) a certificate of the Borrowers signed by an officer or director certifying:

(1) the date on which the Takeover Offer Document was posted to the shareholders
of Synergy;

(2) as to the satisfaction of each condition set forth in clauses (d), (e) (to
the extent relating to the Takeover Offer) and (f) below;

(3) each copy of the documents specified in paragraph (ii) below is correct and
complete and has not been amended or superseded on or prior to the Closing Date,
except to the extent such changes thereto have been required pursuant to the
City Code or required by the Panel or are not prohibited by the Loan Documents;
and

(ii) a copy of the Takeover Offer Document which complies with the requirements
of Section 5.01(k)(iv); and

 

-74-



--------------------------------------------------------------------------------

(d) On the Closing Date (x) no Certain Funds Default is continuing or would
result from the proposed Borrowing and (y) all the Certain Funds Representations
are true and correct or, if a Certain Funds Representation does not include a
materiality concept, true and correct in all material respects.

(e) Where the Synergy Acquisition is to be implemented by way of a Scheme, each
of the Synergy Acquisition and the Company Merger shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in the case of the Synergy Acquisition in all material respects in
accordance with the terms and conditions of the Scheme Documents; provided that,
if the conditions precedent to the Synergy Acquisition specified in the Original
Press Release at Appendix 2 “Conditions of the Offer” Section 2 (a) through (e),
other than the Post-Sanction Conditions, have been satisfied or waived and the
Borrowers deliver a notice (the “Post-Sanction Notice”) in writing to the
Administrative Agent confirming satisfaction or waiver of such conditions, then
the condition precedent in this clause (e) shall be deemed to have been
satisfied subject to the satisfaction of the Post-Sanction Conditions within two
Business Days following delivery of such notice or, where the Synergy
Acquisition is to be implemented by way of a Takeover Offer, the Takeover Offer
shall have become unconditional in accordance with the terms of the Offer
Document and as promptly as reasonably practicable thereafter the Company Merger
shall be consummated, in each case, without giving effect to (and there shall
not have been) any modifications, amendments, consents, requests or waivers by
the Borrowers (or their applicable affiliate) thereunder that are materially
adverse to the interests of the Lenders, without the prior written consent of
the Administrative Agent, except, in each case, to the extent such
modifications, amendments, consents, requests or waivers have been required by
the City Code, the Panel or a court of competent jurisdiction or are not
prohibited by the Loan Documents; provided, however, that any increase in the
Cash Consideration composed of Equity Interests of New HoldCo shall not be
deemed to be materially adverse to the interests of the Lenders.

(f) All fees and other amounts due and payable by any of the Borrowers to each
Joint Lead Arranger, the Administrative Agent and the Lenders under the Loan
Documents shall have been paid, or substantially simultaneously shall be paid,
to the extent invoiced at least three Business Days prior to the Closing Date by
the relevant person and to the extent such amounts are payable on or prior to
the Closing Date.

(g) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

(h) The Administrative Agent (or its counsel) shall have received on or before
the Closing Date:

(i) certified copies of the resolutions or similar authorizing documentation of
the governing bodies of each of the Closing Date Guarantors authorizing such
Person to enter into and perform its obligations under the Loan Documents to
which it is a party;

(ii) a good standing certificate or similar certificate dated a date reasonably
close to the Closing Date from the jurisdiction of formation of the Closing Date
Guarantors, but only where such concept is applicable;

 

-75-



--------------------------------------------------------------------------------

(iii) a customary certificate of the Closing Date Guarantors certifying the
names and true signatures of the officers of the Closing Date Guarantors
authorized to sign this Agreement and the other documents to be delivered by
them hereunder; and

(iv) a favorable opinion letter of legal counsel to the Closing Date Guarantors,
in each case in form and substance substantially similar, with applicable
changes, to the opinion letters delivered on the Effective Date.

(i) With respect to the funding obligation of any affected Lender, it is not
illegal for such Lender to make such Advance hereunder, provided that such
Lender has used commercially reasonable efforts to make the Advance through an
Affiliate of such Lender not subject to such legal restriction.

(j) The Administrative Agent shall have received, on or prior to the Closing
Date, so long as requested no less than 5 Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case relating to the Guarantors
that have acceded before or are acceding on the Closing Date (other than the
Effective Date Parties).

(k) The Administrative Agent (or its counsel) shall have received from each
Closing Date Guarantor either (i) a joinder to this Agreement and the other Loan
Documents signed on behalf of such party substantially in the form of Exhibit E
or any other form agreed by the Administrative Agent or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement) that such
party has signed such a joinder to this Agreement.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date in writing promptly upon the conditions precedent in this
Section 3.02 being satisfied (or waived in accordance with Section 9.01), and
such notice shall be conclusive and binding.

SECTION 3.03 Conditions Precedent to Revolving Advances and Letters of Credit
after the Effective Date. The obligation of each Lender to make any extension of
credit hereunder, in each case other than with respect to the Term Advances and
Closing Date Revolver Portion on the Closing Date, is subject to the
satisfaction (with the Administrative Agent acting reasonably in assessing
whether the conditions precedent have been satisfied) (or waiver in accordance
with Section 9.01) of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects
as so qualified) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

(b) No Default has occurred and is continuing.

 

-76-



--------------------------------------------------------------------------------

(c) With respect to an Advance, the Administrative Agent shall have received a
Notice of Borrowing in accordance with Section 2.02

SECTION 3.04 Actions by Lenders During the Certain Funds Period. During the
Certain Funds Period and notwithstanding (i) any provision to the contrary in
the Loan Documents or otherwise or (ii) that any condition set out in Sections
3.01 or 3.02 may subsequently be determined to not have been satisfied or any
representation given was incorrect in any material respect, none of the Lenders
nor the Agents shall, unless a Certain Funds Default has occurred and is
continuing on the proposed Closing Date or would result from a proposed
borrowing or a Certain Funds Representation remains incorrect or, if a Certain
Funds Representation does not include a materiality concept, incorrect in any
material respect, in each case on the Closing Date, be entitled to:

(i) cancel any of its Term Commitments or Closing Date Revolver Portion
(collectively, the “Certain Funds Commitments”; the Advances thereunder “Certain
Funds Advances”), except as set forth in Section 2.07(a) above;

(ii) rescind, terminate or cancel the Loan Documents or the Certain Funds
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent, delay
or limit (A) the making of a Certain Funds Advance or (B) the application of
amounts standing to the credit of an Escrow Account;

(iii) refuse to participate in the making of a Certain Funds Advance unless the
conditions set forth in Section 3.02 have not been satisfied;

(iv) exercise any right of set-off or counterclaim in respect of a Certain Funds
Advance to the extent to do so would prevent, delay or limit (A) the making of a
Certain Funds Advance or (B) the application of amounts standing to the credit
of an Escrow Account; or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent, limit or delay
(A) the making of a Certain Funds Advance or (B) the application of amounts
standing to the credit of an Escrow Account;

provided, that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Agents notwithstanding that they may not have been used or been available for
use during the Certain Funds Period; provided, further that without limiting the
conditions set forth in Section 3.02 above, failure by the Borrowers to comply
with the covenants set forth in Article V prior to the Closing Date shall not
constitute a breach of this Agreement with respect the Certain Funds Commitments
and Certain Funds Advances and the Administrative Agent and the Lenders shall
have no rights or remedies with respect the Certain Funds Commitments and
Certain Funds Advances other than with respect to a Certain Funds Default that
is continuing on, or a breach of a Certain Funds Representation as of, the
Closing Date.

 

-77-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties. Each Borrower represents and
warrants on the Effective Date, and subject to the last paragraph of this
Section, the Closing Date and the date of each extension of credit hereunder, as
follows:

(a) Each Loan Party is duly organized or incorporated, validly existing and in
good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization or incorporation, except (other than with respect
to any Borrower, to which this exception shall not apply) to the extent such
failure would not be reasonably expected to have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of this Agreement
and the other Loan Documents to which it is a party, and the consummation of the
transactions (including the Acquisitions) contemplated hereby and thereby,
(i) are within such Loan Party’s organizational powers, (ii) have been duly
authorized by all necessary organizational action and (iii) do not contravene
(A) such Loan Party’s charter or by-laws or other organizational documents or
(B) any law, regulation or contractual restriction binding on or affecting such
Loan Party, subject to the Non-Contravention Exception and (iv) will not result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of the Consolidated Group, except, in the case of clause
(iii)(B) and (iv), as would not be reasonably expected to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrowers and each Guarantor of this
Agreement and the consummation of the transactions (including the Acquisitions)
contemplated hereby, other than the Panel, as directed by the Panel pursuant to
the requirements of the City Code, anti-trust regulators, as directed by
anti-trust regulators, as contemplated by the Scheme Documents or (as the case
may be) the Takeover Offer Documents or as is obtained by the time required.

(d) This Agreement and the other Loan Documents have been duly executed and
delivered by the Loan Parties party thereto. This Agreement and the other Loan
Documents are legal, valid and binding obligations of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with their
terms, except as affected by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(e) Each of the Previously Delivered Financial Statements (to the Borrowers’
knowledge with respect to the financial statements of Synergy) present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of STERIS and Synergy, as applicable, and their
respective consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP with respect to STERIS and IFRS as adopted for use in the
European Union with respect to Synergy, except as may be indicated in the notes
thereto and subject to year-end audit adjustments and the absence of footnotes
in the case of unaudited financial statements.

 

-78-



--------------------------------------------------------------------------------

(f) There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrowers, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

(g) Following application of the proceeds of each Advance and/or Letter of
Credit, not more than 25 percent of the value of the assets of the Borrowers and
of the Consolidated Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

(h) Each of the Loan Parties and their Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by them, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP with
respect to STERIS and IFRS as adopted for use in the European Union with respect
to Synergy or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan which would reasonably be expected to have a Material Adverse
Effect.

(j) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) as of the last annual actuarial valuation date prior to the
Effective Date, no Plan was in at-risk status (as defined in Section 430(i)(4)
of the Internal Revenue Code), and (ii) since such annual actuarial valuation
date there has been no material adverse change in the funding status of any Plan
that would reasonably be expected to cause such Plan to be in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code).

(k) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Borrowers nor any ERISA Affiliate (A) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(B) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and (ii) no
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

 

-79-



--------------------------------------------------------------------------------

(l) (i) The operations and properties of the Consolidated Group comply in all
respects with all applicable Environmental Laws and Environmental Permits except
to the extent that the failure to so comply, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any ongoing obligations or costs except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

(m) (i) None of the properties currently or formerly owned or operated by a
member of the Consolidated Group is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrowers, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrowers, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrowers, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(n) No member of the Consolidated Group is undertaking, and no member of the
Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(o) No member of the Consolidated Group is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). Neither the making of

 

-80-



--------------------------------------------------------------------------------

any Advances or Issuance of any Letter of Credit nor the application of the
proceeds or repayment thereof by the Borrowers, nor the consummation of the
other transactions contemplated hereby, will violate any provision of such Act
or any rule, regulation or order of the Securities and Exchange Commission
thereunder.

(p) The Advances, obligations in respect of Letters of Credit and all related
obligations of the Loan Parties under this Agreement (including the Guaranty)
rank pari passu with all other unsecured obligations of the Loan Parties that
are not, by their terms, expressly subordinate to the obligations of the Loan
Parties hereunder.

(q) The proceeds of the Advances and Letters of Credit will be used in
accordance with Section 2.18.

(r) No member of the Consolidated Group or any of their respective officers or
directors (a) has violated or is in violation of, in any material respect, or
has engaged in any conduct or dealings that would be sanctionable under any
applicable anti-money laundering law or Sanctions or (b) is an Embargoed Person
(any such representation with respect to the Synergy Group, to the best of the
knowledge of STERIS); provided that if any member of the Consolidated Group
(other than the Borrowers) becomes an Embargoed Person pursuant to clause
(b)(iii) of the definition thereof as a result of a country or territory
becoming subject to any applicable Sanctions program after the Effective Date,
such Person shall not be an Embargoed Person so long as (x) the Borrowers are,
as applicable, taking reasonable steps to either obtain an appropriate license
for transacting business in such country or territory or to cause such Person to
no longer reside, be organized or chartered or have a place of business in such
country or territory and (y) such Person’s residing, being organized or
chartered or having a place of business in such country or territory would not
be reasonably expected to have Material Adverse Effect. The Consolidated Group
(i) has adopted and maintains policies and procedures designed to ensure
compliance and are reasonably expected to continue to ensure compliance with any
Sanction imposed by the United States and (ii) will use commercially reasonable
efforts to adopt and maintain policies and procedures designed to ensure
compliance with any applicable Sanction other than those imposed by the United
States; provided that, with respect to the Synergy Group, STERIS shall use
commercially reasonable efforts to take the actions contemplated in clauses
(i) and (ii) above promptly following the Closing Date.

(s) No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010 (“Anti-Corruption Laws”)) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the Patriot Act, the United
Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime and
Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010) (any such
representation with respect to the Synergy Group, to the best of the knowledge
of STERIS). The Consolidated Group (i) has adopted and maintains policies and
procedures that are designed to ensure compliance and are reasonably expected to
continue to ensure compliance with the FCPA and (ii) will use commercially
reasonable efforts to adopt and maintain policies and procedures designed to
ensure compliance with the United Kingdom Bribery Act of 2010; provided that,
with respect to the Synergy Group, STERIS shall use commercially reasonable
efforts to take the actions contemplated in clauses (i) and (ii) above promptly
following the Closing Date.

 

-81-



--------------------------------------------------------------------------------

(t) The Borrowers have delivered to the Administrative Agent a complete and
correct copy of the Scheme Documents (if and when issued) or, as the case may
be, the Offer Documents (if and when issued). The release of the Offer Press
Announcement and the posting of the Takeover Offer Documents if a Takeover Offer
is pursued has been or will be, prior to their release or posting (as the case
may be) duly authorized by New HoldCo. Each of the obligations of New HoldCo
under the Takeover Offer Documents is or will be, when entered into and
delivered, the legal, valid and binding obligation of New HoldCo, enforceable
against such Persons in accordance with its terms in each case, except as may be
limited by (i) bankruptcy, insolvency, examination or other similar laws
affecting the rights and remedies of creditors generally and (ii) general
principals of equity.

(u) The Press Release and the Scheme Circular (in each case if and when issued)
when taken as a whole: (i) except for the information that relates to Synergy or
the Synergy Group, do not (or will not if and when issued) contain (to the best
of its knowledge and belief (having taken all reasonable care to ensure that
such is the case)) any statements which are not in accordance with the facts, or
where appropriate, do not omit anything likely to affect the import of such
information and (ii) contain all the material terms of the Scheme, except to the
extent any provision of such documents is permitted to be waived, amended or
varied by, or the extent that any such waiver, amendment or variation is not
otherwise prohibited under Section 5.01(k).

(v) If the Synergy Acquisition is effected by way of a Scheme, each of the
Scheme Documents complies in all material respects with the UK Companies Act and
the City Code, subject to any applicable waivers by or requirements of the
Panel, except to the extent any provision of such documents is permitted to be
waived, amended or varied by, or the extent that any such waiver, amendment or
variation is not otherwise prohibited under Section 5.01(k).

(w) Immediately after the consummation of the Transactions to occur on the
Closing Date, including the making of each Advance or issuance of each Letter of
Credit to be made on the Closing Date and the application of the proceeds of
such Advances or Letters of Credit, (a) the fair value of the assets of the
Reporting Entity and its Subsidiaries on a consolidated basis will exceed its
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of the Reporting Entity and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability on its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Reporting Entity and its Subsidiaries on a consolidated basis
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured and (d) the
Reporting Entity and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the business in which it is
engaged, as such business is now conducted and is proposed to be conducted
following the Closing Date.

(x) Since March 31, 2014, there has been no Material Adverse Change.

 

-82-



--------------------------------------------------------------------------------

(y) The Effective Date Parties (other than STERIS and New HoldCo) represent all
of the Material Subsidiaries that are Domestic Subsidiaries (other than
Receivables Subsidiaries) of STERIS as of the Effective Date.

Notwithstanding anything else herein, the Borrowers may elect by notice to the
Administrative Agent not to make any representation and warranty in this
Section 4.01 on the Closing Date. In the event a Borrower makes such election,
such representation and warranty shall not be required to be made on the Closing
Date and, following the funding of the Advances or issuance of Letters of Credit
(including any Supplemental Advances) there shall exist an Event of Default
pursuant to Section 6.01(b)(ii).

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain valid and outstanding (other than as cash
collateralized pursuant to Section 2.04(c)) or any Lender shall have any
Commitment hereunder, the Reporting Entity will:

(a) Compliance with Laws, Etc. Comply, and cause each member of the Consolidated
Group to comply, with all applicable laws, rules, regulations and orders (such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws), except to the extent that the failure to so comply, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all Taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such Taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintenance of Insurance. Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

(d) Preservation of Existence, Etc. Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its and each other Loan
Party’s (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that any Loan Party may consummate any merger or
consolidation permitted under Section 5.02(b); and provided, further, that no
Loan Party shall be required to preserve any such right or franchise if the
management of the Borrowers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Loan Party and that the
loss thereof is not disadvantageous in any material respect to the Lenders.

 

-83-



--------------------------------------------------------------------------------

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours (but not more than once annually if no Event of Default
has occurred and is continuing), upon reasonable notice to the Borrowers, permit
the Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account, and visit the properties, of the Consolidated Group, and to discuss
the affairs, finances and accounts of the Consolidated Group with any of the
members of the senior treasury staff of the Borrowers or any other Loan Party.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Consolidated Group
sufficient to permit the preparation of financial statements in accordance with
GAAP.

(g) Maintenance of Properties, Etc. Cause all of its and the Consolidated
Group’s properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrowers
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(h) Guaranties.

(x) Cause (i) subject to clause (y) below, Synergy and its Material Subsidiaries
organized in England and Wales, (ii) on or prior to the Closing Date, US HoldCo,
US Parent and US AcquisitionCo and (iii) from time to time after the Effective
Date, each other Material Subsidiary of the Reporting Entity (other than Synergy
and its Subsidiaries) that is or becomes a Domestic Subsidiary (other than a
Receivables Subsidiary), in each case, to guarantee the Guaranteed Obligations
pursuant to a joinder hereto substantially in the form of Exhibit D or any other
form agreed by the Administrative Agent.

(y) In no event shall Synergy or its Material Subsidiaries organized in England
and Wales be required to provide a guaranty hereunder prior to January 15, 2016,
and no such guaranty will be required on or at any time after such date if New
HoldCo is treated as a United States corporation for United States federal tax
purposes at such time. If New HoldCo is treated as a United States corporation
for United States federal tax purposes after any such guarantees from Synergy or
its Material Subsidiaries are provided, each such guarantee shall terminate
automatically and each such guarantee will be void ab initio.

(i) Transactions with Affiliates. Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms

 

-84-



--------------------------------------------------------------------------------

that are fair and reasonable and no less favorable to the Reporting Entity or
such Subsidiary than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the restrictions of this
Section 5.01(i) shall not apply to the following:

(i) the payment of dividends or other distributions (whether in cash, securities
or other property) with respect to any Equity Interests in a member of the
Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(ii) payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(iii) transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule
5.01(i);

(iv) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(v) transactions ancillary to or in connection with the Transactions;

(vi) transactions approved by a majority of Disinterested Directors of the
Borrowers or of the relevant member of the Consolidated Group in good faith; or

(vii) any transaction in respect of which the Borrowers deliver to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrowers (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is in the good faith determination of the Borrowers qualified
to render such letter, which letter states that such transaction is on terms
that are no less favorable to the Borrowers or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

(j) Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders:

(i) within 45 days after the end of each of the first three quarters of each
fiscal year of STERIS (or after the Company Merger, New HoldCo, as applicable,
the “Reporting Entity”), a Consolidated balance sheet of the Consolidated Group
as of the end of such quarter and Consolidated statements of income and cash
flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified by
the Chief Financial Officer, the Controller or the Treasurer of Reporting Entity
as having been prepared in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments);

 

-85-



--------------------------------------------------------------------------------

(ii) within 90 days after the end of each fiscal year of the Reporting Entity, a
copy of the annual audit report for such year for the Consolidated Group,
containing a Consolidated balance sheet of the Consolidated Group as of the end
of such fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

(iii) simultaneously with each delivery of the financial statements referred to
in subclauses (j)(i) and (j)(ii) of this Section 5.01, a certificate of the
Chief Financial Officer, the Controller or the Treasurer of the Reporting Entity
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Reporting
Entity to cure such Default or Event of Default), including, if such covenant is
tested at such time, setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03;

(iv) as soon as possible and in any event within five days after any Responsible
Officer of a Borrower shall have obtained knowledge of the occurrence of each
Default continuing on the date of such statement, a statement of the Chief
Financial Officer, the Controller or the Treasurer of the applicable Borrower
setting forth details of such Default and the action that the Borrowers have
taken and propose to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that the
Reporting Entity sends to any of its securityholders, in their capacity as such,
and copies of all reports and registration statements that members of the
Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange (excluding routine reports filed with the New York
Stock Exchange and any reports filed with the Regulatory News Service to satisfy
London Stock Exchange Requirements);

(vi) promptly after a Responsible Officer of a Borrower obtains knowledge of the
commencement thereof, notice of all actions, suits, investigations, litigations
and proceedings before any court, governmental agency or arbitrator affecting
the Consolidated Group of the type described in Section 4.01(f)(b); and

(vii) such other information respecting the Consolidated Group as any Lender
through the Administrative Agent may from time to time reasonably request.

(k) The Scheme and Related Matters. The Reporting Entity shall (or shall cause
the applicable member of the Consolidated Group to):

(i) [Reserved].

(ii) Provide evidence that a Scheme Circular or (if the Synergy Acquisition is
effected by way of a Takeover Offer) a Takeover Offer Document is issued and
dispatched as soon as is reasonably practicable and in any event within 28 days
(or such longer period as may be agreed with the Panel) after the issuance of a
Press Release or Offer Press Announcement, as applicable unless, during that
period New HoldCo has

 

-86-



--------------------------------------------------------------------------------

elected to convert the Synergy Acquisition from a Scheme to a Takeover Offer, or
vice versa (in which case the Scheme Circular or Takeover Offer Document, as
applicable shall be issued and dispatched as soon as is reasonably practicable
and in any event within 28 days (or such longer period as may be agreed with the
Panel) after the issuance of the relevant Press Release or Offer Press
Announcement, as applicable).

(iii) Comply in all material respects with the City Code (subject to any waivers
or dispensations granted by the Panel) and all other applicable laws and
regulations in relation to any Takeover Offer or Scheme.

(iv) Except as consented to by the Administrative Agent in writing and save to
the extent that following the issue of a Press Release or an Offer Press
Announcement New HoldCo elects to proceed with the Synergy Acquisition by way of
Takeover Offer or Scheme respectively, ensure that (i) if the Synergy
Acquisition is effected by way of a Scheme, the Scheme Circular corresponds in
all material respects to the terms and conditions of the Scheme as contained in
the Press Release to which it relates or (ii) if the Synergy Acquisition is
effected by way of a Takeover Offer, the Takeover Offer Document corresponds in
all material respects to the terms and conditions of the Takeover Offer as
contained in the corresponding Offer Press Announcement, subject in the case of
a Scheme to any variation required by the Court and in either such case to any
variations required by the Panel or which are not materially adverse to the
interests of the Lenders (or where the prior written consent of the
Administrative Agent has been given).

(v) Ensure that the Scheme Documents or, if the Synergy Acquisition is effected
by way of a Takeover Offer, the Offer Documents, provided to the Administrative
Agent contain all the material terms and conditions of the Scheme or Takeover
Offer, as at that date, as applicable.

(vi) Not make or approve any increase in the Cash Consideration per Synergy
Share or make any acquisition of any Synergy Share (including pursuant to a
Takeover Offer) at a price that is higher than the price per Synergy Share
stated in the Original Press Release, unless such increase in price is not
materially adverse to the interests of the Lenders (or where the prior written
consent of the Administrative Agent has been given); provided, however, that any
increase in the Cash Consideration composed of Equity Interests of New HoldCo
shall not be deemed to be materially adverse to the interests of the Lenders.

(vii) Except as consented to by the Administrative Agent in writing, not amend
or waive (i) any term of the Scheme Documents or the Takeover Offer Documents,
as applicable, in a manner materially adverse to the interests of the Lenders
from those in the Original Press Release, as the case may be, or (ii) if the
Synergy Acquisition is proceeding as a Takeover Offer, the Acceptance Condition,
save for, in the case of clause (i), any amendment or waiver required by the
Panel, the City Code, a court or any other applicable law, regulation or
regulatory body.

 

-87-



--------------------------------------------------------------------------------

(viii) Not take any action which would require New HoldCo to make a mandatory
offer for the Synergy Shares in accordance with Rule 9 of the City Code.

(ix) Provide the Administrative Agent with copies of each Offer Document and
such information as it may reasonably request regarding, in the case of a
Takeover Offer, the current level of acceptances subject to any confidentiality,
legal, regulatory or other restrictions relating to the supply of such
information.

(x) Promptly deliver to the Administrative Agent the receiving agent certificate
issued under Rule 10 of the City Code (where the Synergy Acquisition is being
pursued pursuant to a Takeover Offer), any written agreement between a Borrower
or its Affiliates and Synergy to the extent material to the interests of the
Lenders in relation to the consummation of the Acquisitions (in each case, upon
such documents or agreements being entered into by a member of the Consolidated
Group), and all other material announcements and documents published by New
HoldCo or delivered by New HoldCo to the Panel pursuant to the Takeover Offer or
Scheme (other than the cash confirmation) and all legally binding agreements
entered into by New HoldCo in connection with a Takeover Offer or Scheme, in
each case to the extent New HoldCo, acting reasonably, anticipates they will be
material to the interests of the Lenders in connection with the Transactions,
except to the extent it is prohibited by legal (including contractual) or
regulatory obligations from doing so.

(xi) In the event that a Scheme is switched to a Takeover Offer or vice versa
(which New HoldCo shall be entitled to do on multiple occasions; provided that
it complies with the terms of this Agreement), except as consented to by the
Administrative Agent in writing, ensure that (A) where the Synergy Acquisition
is then proceeding by way of a Takeover Offer, the terms and conditions
contained in the Offer Document include the Acceptance Condition and (B) the
conditions to be satisfied in connection with the Synergy Acquisition and
contained in the Offer Documents or the Scheme Documents (whichever is
applicable) are otherwise consistent in all material respects with those
contained in the Offer Documents or Scheme Documents (whichever applied to the
immediately preceding manner in which it was proposed that the Synergy
Acquisition would be effected) (to the extent applicable for the legal form of a
Takeover Offer or Scheme, as the case may be), in each case other than (i) in
the case of clause (B), any changes permitted or required by the Panel, the City
Code or the Court or that are required to reflect the change in legal form to a
Takeover Offer or Scheme or (ii) changes that could have been made to the Scheme
or a Takeover Offer in accordance with the relevant provisions of this Agreement
or which reflect the requirements of the terms of this Agreement and the manner
in which the Synergy Acquisition may be effected, including without limitation,
Section 3.02(e) and including changes to the price per Synergy Share which are
made in accordance with the relevant provisions of this Agreement or any other
agreement between New HoldCo and/or STERIS and the Administrative Agent.

(xii) In the case of a Takeover Offer, (i) not declare the Takeover Offer
unconditional as to acceptances until the Acceptance Condition has been
satisfied and (ii) promptly upon New HoldCo acquiring Synergy Shares which
represent not less than 90% in nominal value of the Synergy Shares to which the
Takeover Offer relates, ensure that,

 

-88-



--------------------------------------------------------------------------------

within the time limits required under the UK Companies Act, notices under
section 979 of the UK Companies Act in respect of Synergy Shares that New HoldCo
has not yet agreed to directly or indirectly acquire are issued.

(xiii) In the case of a Scheme, within 90 days after the Scheme Effective Date
and, in relation to a Takeover Offer, within 90 days after the Closing Date,
procure that such action as is necessary is taken to de-list the Synergy Shares
from the Official List of the Financial Conduct Authority and to cancel trading
in the Synergy Shares on the main market for listed securities of the London
stock exchange and as soon as reasonably practicable thereafter, and subject
always to the UK Companies Act, use its reasonable endeavors to re-register
Synergy as a private limited company.

(xiv) In the case of a Scheme, upon the occurrence of the Scheme Effective Date
New HoldCo shall own (directly or indirectly) 100% of the Synergy Shares.

(l) OFAC and FCPA. The Loan Parties shall ensure and shall cause each member of
the Consolidated Group and their respective officers and directors (in their
capacity as officers and directors, as applicable, of members of the
Consolidated Group) to ensure that, to their knowledge, the proceeds of any
Advances shall not be used by such Persons (i) to fund any activities or
business of or with any Embargoed Person, or in any country or territory, that
at the time of such funding is the target of any Sanctions, (ii) in any other
manner that would result in a violation of any Sanctions by the Agents, Lenders,
STERIS or any member of the Consolidated Group or (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

(m) Repayment of Existing Debt. (A) On or prior to the Closing Date, refinance,
prepay, repay, redeem, satisfy and discharge or defease (including, with respect
to the Existing STERIS Notes and Existing Synergy Notes the provision for the
repayment or constructive discharge thereof (including any principal, interest
and any applicable make-whole amount)) all of the Existing Debt or (B) make
provisions for the actions described in clause (A) substantially
contemporaneously with the Closing Date, except in each case for Existing Debt
that (i) is only owed or guaranteed by members of the Consolidated Group that
are Borrowers (other than a Designated Borrower) or Guarantors and (ii) does not
benefit from any material terms that are more favorable in any material respect
than those provided to the Lenders under this Agreement; provided that STERIS
shall not be required to take any of the foregoing action with respect to the
Existing STERIS Notes to the extent such Existing STERIS Notes have the terms of
the Existing STERIS Notes as amended on the date hereof.

(n) Post-Closing. Promptly following the Closing Date, wind up, dissolve or
liquidate or cause the winding up, dissolution or liquidation of Foreign Parent.

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(j) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov.
Information required to be furnished pursuant to this Section 5.01 may also

 

-89-



--------------------------------------------------------------------------------

be furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Borrowers hereby acknowledge that the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar secure electronic system (the “Platform”).

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain valid and outstanding (other than as cash
collateralized pursuant to Section 2.04(c)) or any Lender shall have any
Commitment hereunder, the Reporting Entity will not and will not permit any
member of the Consolidated Group to:

(a) Liens, Etc. Create, assume or suffer to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock), whether now owned or
hereafter acquired; provided that this Section shall not apply to the following:

(i) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(ii) other statutory, common law or contractual Liens incidental to the conduct
of its business or the ownership of its property and assets that (A) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(iii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(iv) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(v) Liens on property or assets to secure obligations owing to any member of the
Consolidated Group;

(vi) (A) purchase money Liens on fixed assets or for the deferred purchase price
of property; provided that such Lien is limited to the purchase price and only
attaches to the property being acquired and (B) capital leases;

(vii) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any member of the Consolidated Group;

(viii) Liens existing on the date of this Agreement and set forth on Schedule
5.02(a) hereto;

 

-90-



--------------------------------------------------------------------------------

(ix) any Lien granted to Agent, for the benefit of the Lenders;

(x) Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 5.02(f)(iii) hereof;

(xi) in addition to the Liens permitted herein, additional Liens, so long as the
aggregate principal amount of all Debt and other obligations secured by such
Liens, when taken together with, without duplication, the principal amount of
all Debt of Subsidiaries that are not Guarantors incurred pursuant to
Section 5.02(e)(viii) below, does not exceed an amount equal to 8.5% of the
Consolidated Total Assets at the time such Debt or other obligation is created
or incurred;

(xii) Permitted Encumbrances;

(xiii) any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Subsidiary after the
Effective Date; provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, and (ii) such Lien does not apply to any other property or
assets of any member of the Consolidated Group (other than Persons who become
members of the Consolidated Group in connection with such acquisition);

(xiv) Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(xv) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clauses (vi),
(viii), (xi) and (xiii) of this Section 5.02(a); provided that (x) the principal
amount of the obligations secured thereby shall be limited to the principal
amount of the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in such clauses, extensions, renewals and
replacements thereof), (y) such Lien shall be limited to all or a part of the
assets that secured the obligation so extended, renewed or replaced and (z) in
the case of any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (xi) of this
Section 5.02(a) such extension, renewal or replacement (or successive renewals
or replacements) shall utilize basket capacity under such clause (xi) prior to
any excess amount not permitted thereunder being permitted under this clause
(xv); and

(xvi) Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 5.02(a).

 

-91-



--------------------------------------------------------------------------------

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Unrestricted
Margin Stock) (whether now owned or hereafter acquired) to, any Person, except
that:

(i) any member of (x) the Consolidated Group other than the Borrowers may merge
or consolidate with or into or (y) the Consolidated Group may convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to, in each case of clause
(x) and (y), any other member of the Consolidated Group;

(ii) any Borrower may merge or consolidate with or into any other Person
(including, but not limited to, any member of the Consolidated Group) so long as
(A) such Borrower is the surviving entity or (B) the surviving entity shall
succeed, by agreement, including an agreement where such succession occurs by
operation of law, in any case reasonably satisfactory in substance to the
Administrative Agent (and such agreement shall be provided to the Administrative
Agent prior to the closing of such merger or consolidation), to all of the
businesses and operations of such Borrower and shall assume all of the rights
and obligations of such Borrower under this Agreement and the other Loan
Documents;

(iii) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by the Reporting Entity and (B) no Material Adverse
Effect would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition; and

(iv) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 5.02(f) (other than clause (vii)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

provided, in the cases of clauses (i), (ii) and (iii) hereof, that no Default or
Event of Default (or, during the Certain Funds Period, no Certain Funds Default)
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom; and provided, further, that nothing herein shall
restrict any merger, consolidation, conveyance, transfer, lease or other
disposition made in connection with the Acquisitions.

(c) Accounting Changes. Change the Reporting Entity’s fiscal year-end from
March 31 of each calendar year.

(d) Change in Nature of Business. Make any material change in the nature of the
business of the Consolidated Group, taken as a whole, from that carried out by
STERIS and

 

-92-



--------------------------------------------------------------------------------

its Subsidiaries (other than Synergy and its Subsidiaries) on the Effective Date
and, following completion of the Synergy Acquisition, by Synergy and its
Subsidiaries on the Closing Date; it being understood that this Section 5.02(d)
shall not prohibit (i) the Transactions or (ii) members of the Consolidated
Group from conducting any business or business activities incidental or related
to such business as carried on as of the Effective Date (in the case of STERIS
and its Subsidiaries other than Synergy and its Subsidiaries) or as of the
Closing Date (in the case of Synergy and its Subsidiaries) or any business or
activity that is reasonably similar or complementary thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

(e) Subsidiary Indebtedness. Permit any member of the Consolidated Group that is
not a Borrower or a Guarantor to incur Debt of any kind; provided that this
Section shall not apply to any of the following (without duplication):

(i) Debt incurred under the Loan Documents;

(ii) Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(iii) Debt outstanding on the Effective Date and set forth on Schedule 5.02(e)
and any extension, renewal, refinancing, refunding, replacement or restructuring
(or successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part);
provided that the outstanding principal amount of any such Debt may only be
increased to the extent any such increase is permitted to be incurred under any
other clause of this Section 5.02(e);

(iv) (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including capital leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part);
provided that the aggregate principal amount of Debt permitted by this clause
(iv) shall not exceed $75,000,000;

(v) Debt under or related to Hedge Agreements entered into for non-speculative
purposes;

(vi) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(vii) Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

 

-93-



--------------------------------------------------------------------------------

(viii) (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this clause (viii),
provided that, the aggregate principal amount of (1) all Debt incurred under
this clause (viii) and (2) without duplication, all Debt and other obligations
secured by Liens incurred under Section 5.02(a)(xi) shall not exceed 8.5% of
Consolidated Total Assets at the time such Debt is incurred (except that
refinancing Debt incurred in reliance on clause (ii) of this
Section 5.02(e)(viii) will in any event be permitted (but will utilize basket
capacity under this clause (viii)) so long as the principal amount of such Debt
does not exceed the principal amount of the Debt refinanced);

(ix) Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(x) guarantees of any Debt permitted pursuant to this Section 5.02(e);

(xi) Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(xii) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(xiii) Debt in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(xiv) Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group; provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 6.01(f);

(xv) Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and

(xvi) (i) Debt of any Person which becomes a Subsidiary after the Effective Date
or is merged with or into or consolidated or amalgamated with any member of the
Consolidated Group after the Effective Date and Debt expressly assumed in
connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Debt existed at the time such Person became a Subsidiary
or of such merger, consolidation, amalgamation or acquisition and was not
created in anticipation thereof, (B) immediately after such Person becomes a
Subsidiary or such merger, consolidation, amalgamation

 

-94-



--------------------------------------------------------------------------------

or acquisition, (x) no Default shall have occurred and be continuing and (y) the
Reporting Entity shall be in compliance with Section 5.03 on a pro forma basis
and (C) such Debt is not (a) Debt of Synergy or its Subsidiaries outstanding
under the Existing Synergy Credit Agreement, (b) the Existing Synergy Notes,
(c) Debt of Synergy or its Subsidiaries characterized as capital leases to the
extent such Debt is in excess of $75,000,000 or (d) other Debt of Synergy or its
Subsidiaries to the extent such Debt is in excess of $30,000,000; and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the outstanding principal amount of any such Debt may only be
increased to the extent any such increase is permitted to be incurred under any
other clause of this Section 5.02(e).

(f) Dispositions. Convey, sell, assign, transfer or otherwise dispose of (each,
a “Disposition”) any of its property or assets outside the ordinary course of
business, other than to any member of the Consolidated Group, except for:

(i) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(ii) Dispositions of cash and Cash Equivalents;

(iii) Dispositions of accounts receivable (i) in connection with the compromise
or collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(iv) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 5.03;

(v) Dispositions by any member of the Consolidated Group of all or any portion
of any Subsidiary that is not a Material Subsidiary;

(vi) leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(vii) Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 5.02(a) or (ii) transactions permitted under
Section 5.02(b) (other than Section 5.02(b)(iii)) of this Agreement;

 

-95-



--------------------------------------------------------------------------------

(viii) any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $5,000,000;

(ix) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(x) contributions of assets in the ordinary course of business to joint ventures
entered into in the ordinary course of business.

SECTION 5.03 Financial Covenants.

(a) Prior to the occurrence of the earlier of (i) the Closing Date or (ii) a
Qualifying PPN Amendment the following shall apply:

(i) beginning on the last day of the first full fiscal quarter ending after the
Effective Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the four consecutive fiscal quarter period ending as of such date to exceed
3.25 to 1.00; and

(ii) beginning on the last day of the first full fiscal quarter ending after the
Effective Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of Consolidated EBITDA to Consolidated Interest Expense for the period
of four fiscal quarters ending on such date, to be less than 3.00:1.00.

(b) Notwithstanding the foregoing, if a Qualifying PPN Amendment occurs prior to
the Closing Date the following shall apply:

(i) beginning on the later of (A) the last day of the first full fiscal quarter
ending after the Effective Date and (B) the last day of the first fiscal quarter
ending on or after the date of a Qualifying PPN Amendment and on the last day of
each fiscal quarter ending thereafter, the Reporting Entity will not permit, as
of the last day of any such fiscal quarter, the ratio of (x) Consolidated Total
Debt at such time to (y) Consolidated EBITDA for the four consecutive fiscal
quarter period ending as of such date to exceed 3.50 to 1.00; provided, that the
ratio referenced in this Section 5.03(b)(i) shall be increased by 0.25 to 1.00
after a Material Acquisition for a period of four fiscal quarters after the date
of such Material Acquisition; and

(ii) beginning on the later of (A) the last day of the first full fiscal quarter
ending after the Effective Date and (B) the last day of the first fiscal quarter
ending on or after the date of a Qualifying PPN Amendment and on the last day of
each fiscal quarter ending thereafter, the Reporting Entity will not permit, as
of the last day of any such fiscal quarter, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four fiscal quarters ending on
such date, to be less than 3.00:1.00.

 

-96-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, after the Closing Date the following shall
apply:

(i) beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the four consecutive fiscal quarter period ending as of such date (such
ratio, the “Leverage Ratio”) to exceed, for the last day of the first four full
fiscal quarters ending after the Closing Date, 3.75 to 1.00, and for the last
day of each fiscal quarter thereafter, 3.50 to 1.00; provided, that the ratio
referenced in this Section 5.03(c)(i) shall be increased by 0.25 to 1.00 after a
Material Acquisition for a period of four fiscal quarters after the date of such
Material Acquisition; and provided, further, that notwithstanding the foregoing,
to the extent any Debt is funded and outstanding under the Bridge Facility, in
no event shall the maximum leverage ratio under this Section 5.03(c)(i) be
greater than the maximum leverage ratio set forth in the Bridge Facility; and

(ii) beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of Consolidated EBITDA to Consolidated Interest Expense for the period
of four fiscal quarters ending on such date, to be less than 3.00:1.00.

SECTION 5.04 Limitations on Activities of Certain Entities During the Certain
Funds Period and Prior to the Closing Date. During the Certain Funds Period and
immediately prior to the Closing Date, New HoldCo, US HoldCo, Foreign Parent, US
AcquisitionCo and US Parent shall not take any actions other than those arising
in connection with, or related or incidental to, the Transactions (including any
actions contemplated pursuant to this Agreement).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party, as applicable, shall fail (i) to pay any principal of any
Advance when the same becomes due and payable; (ii) to pay any reimbursement
obligation in respect of any LC Disbursement within three Business Days after
the same becomes due and payable; or (iii) to pay any interest on any Advance or
make any payment of fees or other amounts payable under this Agreement within
five Business Days after the same becomes due and payable; or

(b) (i) any representation or warranty made by a Loan Party herein or in any
other Loan Document or by a Loan Party (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made or
(ii) any failure to make a representation or warranty on the Closing Date when
such representation or warranty would otherwise be required to be made and the
applicable Borrower has delivered notice to the Administrative Agent informing
the Administrative Agent of such election; or

 

-97-



--------------------------------------------------------------------------------

(c) (i) a Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d)(i), 5.01(j)(iv), 5.01(k), 5.01(m),
5.02(a), 5.02(b), 5.02(d), 5.02(e), 5.02(f), 5.03 or 5.04 or (ii) a Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(j) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to such Borrower by the Administrative Agent or
any Lender, or (iii) a Borrower or any other Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document, if
any, in each case on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to such Borrower by the Administrative Agent or any Lender; or

(d) a Borrower, any Guarantor or any Significant Subsidiary shall fail to pay
any principal of or premium or interest on any Material Indebtedness of such
Borrower, or such Guarantor or such Significant Subsidiary, respectively, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; it being understood and agreed that notwithstanding the
foregoing, the prepayment of any Existing Debt as a result of the occurrence of
the Acquisitions and the Non-Contravention Exception will not result in an Event
of Default under this clause (d); provided that this clause (d) will apply to
the extent there is a failure to make any such prepayment when the same becomes
due and payable; or

(e) any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Loan Party or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Loan Party or any Significant Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

(f) any one or more judgments or orders for the payment of money in excess of
the greater of (x) $75,000,000 and (y) 2% of Consolidated Total Assets shall be
rendered against a Loan Party or any Significant Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by

 

-98-



--------------------------------------------------------------------------------

reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that, for purposes of determining whether an Event of Default has
occurred under this Section 6.01(f), the amount of any such judgment or order
shall be reduced to the extent that (A) such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, such judgment or order; or

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of Voting Stock of the Reporting Entity (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Reporting
Entity (on a fully diluted basis), except as contemplated by the Acquisitions;
or (ii) during any period of up to 24 consecutive months, commencing after the
date of this Agreement, a majority of the members of the board of directors of
the Reporting Entity shall not be Continuing Directors; or

(h) one or more of the following shall have occurred or is reasonably expected
to occur, which in each case would reasonably be expected to result in a
Material Adverse Effect: (i) any ERISA Event with respect to any Plan; (ii) the
partial or complete withdrawal of the Reporting Entity or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(i) this Agreement (including the Guaranty set forth in Article VIII) shall
cease to be valid and enforceable against the Loan Parties (except to the extent
it is terminated in accordance with its terms) or a Loan Party shall so assert
in writing;

then, and in any such event (subject to Section 3.04), the Administrative Agent
(i) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the obligation of each Lender to make Advances
and issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however (but for the avoidance of doubt, always
subject to Section 3.04), that in the event of an Event of Default under
Section 6.01(e), (A) the Commitment of each Lender shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Synergy Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

 

-99-



--------------------------------------------------------------------------------

(ii) the circumstances giving rise to it have not been procured or authorized by
the Borrowers knowingly in breach of this Agreement;

(iii) it is not reasonably likely to have a material adverse effect on the
Reporting Entity and its Subsidiaries, on a consolidated basis; and

(iv) it is not a breach of Section 5.01(h) or 5.01(m).

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

ARTICLE VII

THE AGENTS

SECTION 7.01 Authorization and Action. Each of the Lenders and Issuing Banks
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 7.02 Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender and Issuing Bank, as applicable, as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders”, or “Issuing Bank” or “Issuing Banks”, as applicable,
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

-100-



--------------------------------------------------------------------------------

SECTION 7.03 Duties of Administrative Agent; Exculpatory Provisions. The
Administrative Agent shall have no duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic

 

-101-



--------------------------------------------------------------------------------

message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person or Persons. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 7.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

-102-



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.16(k) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by each Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08 Other Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as an “arranger”, “book runner”, “syndication
agent” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

-103-



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

SECTION 8.01 Guaranty. Subject to Section 5.01(h)(y), each Guarantor, on a joint
and several basis, absolutely, unconditionally and irrevocably guarantees to the
Administrative Agent for the ratable benefit of the Lender Parties (defined
below) (the “Guaranty”), as a guarantee of payment and not merely as a guarantee
of collection, prompt payment when due, whether at stated maturity, upon
acceleration, demand or otherwise, and at all times thereafter, of all existing
and future indebtedness and liabilities, whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrowers to the Lenders, Issuing
Banks and the Administrative Agent (collectively, the “Lender Parties”) arising
under this Agreement or any other Loan Document, including all renewals,
extensions and modifications thereof (collectively, the “Guaranteed
Obligations”). This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than payment in full in cash).

SECTION 8.02 No Termination. Except as permitted under Section 8.08, this
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and the Commitments have terminated.

SECTION 8.03 Waiver by the Guarantors. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

SECTION 8.04 Subrogation. No Guarantor shall exercise any right of subrogation,
reimbursement, exoneration, indemnification or contribution, any right to
participate in any claim or remedy of the Lender Parties or any similar right
with respect to any payment it makes under this Guaranty with respect to the
Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

-104-



--------------------------------------------------------------------------------

SECTION 8.05 Waiver of Defenses. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not prohibited by applicable law, the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability against the Borrowers of this
Agreement or any agreement or other instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligation of the
Borrowers under or in respect of this Agreement or any other amendment or waiver
of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrowers or any other member of the
Consolidated Group or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, if any, or assets, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral or other assets for all or any of the
Guaranteed Obligations;

(e) any change, restructuring or termination of the corporate structure or
existence of a Borrower or other member of the Consolidated Group;

(f) any failure of the Administrative Agent or any Lender to disclose to a
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrowers
now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(g) the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, a Borrower, any Guarantor or any other
guarantor or surety (other than defense of payment in full in cash).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of a Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.06 Exhaustion of Other Remedies Not Required. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety. Each
Guarantor waives diligence by the Lender Parties and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation, any provision of law requiring the Lender Parties to exhaust any
right or remedy or to take any action against a Borrower, any other guarantor or
any other Person or property before enforcing this Guaranty against such
Guarantor.

 

-105-



--------------------------------------------------------------------------------

SECTION 8.07 Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon any action or proceeding, of a
Borrower or any other Person, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Administrative Agent
as and to the extent that the Administrative Agent has the right to demand such
amounts pursuant to Section 6.01 hereof.

SECTION 8.08 Release of Guarantees.

(a) If (i) after the Closing Date, New HoldCo or (ii) after a Mandatory
Cancellation Event that occurs prior to the consummation of the Acquisitions,
STERIS, receives a credit rating of Baa3 or higher by Moody’s (with stable or
better outlook) and BBB- or higher by Standard and Poor’s (with stable or better
outlook) at any time, each Guarantor (other than STERIS and New HoldCo) shall
automatically without delivery of any instrument or performance of any act by
any party be released from this Guaranty (for so long as such ratings are
maintained at such levels or higher) except to the extent that any such entity
remains an obligor in respect of any Existing STERIS Notes or other Material
Indebtedness, in which case the Guaranty of such entity shall remain in effect
until such indebtedness is repaid or such entity shall cease to be a guarantor
thereof.

(b) A Guarantor (other than STERIS and New HoldCo) shall automatically without
delivery of any instrument or performance of any act by any party be released
from its obligations hereunder (i) upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Reporting Entity, (ii) at such time that such Guarantor is no
longer (x) a Material Subsidiary of STERIS that is a Domestic Subsidiary or
(y) a Material Subsidiary of Synergy that is organized under the laws of England
and Wales; provided that if the Reporting Entity desires such entity to remain a
Guarantor, the Reporting Entity shall notify the Administrative Agent in writing
and such entity shall remain a Guarantor, or (iii) upon the occurrence of the
applicable circumstances set forth in Section 5.01(h)(y), in which case the
applicable guarantee will be void ab initio as set forth therein.

(c) In connection with any release pursuant to this Section 8.08, the
Administrative Agent shall execute and deliver to any Guarantor, at such
Guarantor’s expense, all documents that such Guarantor shall reasonably request
to evidence such release. Any execution and delivery of documents pursuant to
this Section 8.08 shall be without recourse to or warranty by the Administrative
Agent.

SECTION 8.09 Guaranty Limitations. Anything herein to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable foreign, federal and state bankruptcy, insolvency or receivership
laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and each Guarantor’s obligations hereunder. This Guaranty does not
apply to any liability to the extent that it would result in this Guaranty
constituting unlawful financial assistance within the meaning of section 678 and
679 of the Companies Act 2006 and, with respect

 

-106-



--------------------------------------------------------------------------------

to any Person that becomes a Guarantor after the date of this Agreement, shall
be subject to any limitations set forth in the joinder hereto pursuant to which
such Person shall become a Guarantor.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by a Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the Loan
Parties and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing, do any of the following:

(i) waive any of the conditions specified in Section 3.01, 3.02 or 3.03 unless
signed by each Lender directly and adversely affected thereby;

(ii) increase or extend the Commitments, Swingline Commitments or LC Commitments
of any Lender or Issuing Bank or subject a Lender or Issuing Bank to any
additional obligations, unless signed by such Lender;

(iii) reduce the principal of, or stated rate of interest on, the Advances or
any LC Disbursement, the stated rate at which any fees hereunder are calculated,
or any other amounts payable hereunder, unless signed by each Lender directly
and adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of a Borrower to pay Default Interest;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, unless signed by
each Lender directly and adversely affected thereby;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances and LC Disbursements, or the number of Lenders,
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder, unless signed by all Lenders;

(vi) amend this Section 9.01, unless signed by all Lenders;

(vii) release all or substantially all of the Guarantors from the Guaranty
(except as contemplated by Section 8.08) unless signed by all Lenders; or

(viii) amend or modify the rights or duties of any Swingline Lender or any
Issuing Bank, unless signed by such Swingline Lender or Issuing Bank;

 

-107-



--------------------------------------------------------------------------------

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrowers may amend any Loan Document to correct
any errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrowers.

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders,” “each Lender” or “each Lender directly and
adversely affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender
whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrowers and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) each Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
to and including the date of termination. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopier) and mailed (including email
as permitted under Section 9.02(b)), telecopied or delivered, if to a Borrower
or the Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to a
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next business
day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
other electronic communication of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail

 

-108-



--------------------------------------------------------------------------------

and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any communication has been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement. Each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Lender acknowledges that it will receive Borrower Materials
that may contain material non-public information with respect to a Borrower or
its securities for purposes of United States federal or state securities laws.

 

-109-



--------------------------------------------------------------------------------

(e) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any Lender shall be binding upon the Borrowers
notwithstanding any inconsistency between the notice provided by telephone and
any subsequent writing in confirmation thereof provided to the Administrative
Agent or such Lender; provided that any such action taken or omitted to be taken
by the Administrative Agent or such Lender shall have been in good faith and in
accordance with the terms of this Agreement.

(f) With respect to notices and other communications hereunder from a Borrower
to any Lender, such Borrower shall provide such notices and other communications
to the Administrative Agent, and the Administrative Agent shall promptly deliver
such notices and other communications to any such Lender in accordance with
subsection (b) above or otherwise.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender, Issuing
Bank or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.

SECTION 9.04 Costs and Expenses. (a) The Reporting Entity agrees to pay, or
cause to be paid, upon demand, all reasonable and documented out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement.
The Reporting Entity further agrees to pay, or cause to be paid, upon demand,
all reasonable and documented out-of-pocket costs and expenses of the Agents,
Issuing Banks and the Lenders, if any, in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and the other documents to be delivered hereunder, including, without
limitation, reasonable and documented fees and expenses of a single primary
counsel and an additional single local counsel in any local jurisdictions for
the Agents, Issuing Banks and the Lenders and, in the case of an actual or
perceived conflict of interest where the Administrative Agent notifies the
Borrowers of the existence of such conflict, one additional counsel, in
connection with the enforcement of rights under this Agreement.

(b) The Reporting Entity agrees to, or to cause the applicable Borrower to,
indemnify and hold harmless each Agent, Issuing Bank and Lender and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (provided that each
Borrower’s obligations to the Indemnified Parties in respect of fees and
expenses of counsel shall be limited to the reasonable fees and expenses of one
counsel for all Indemnified Parties, taken together (and, if reasonably
necessary, one local counsel in any relevant

 

-110-



--------------------------------------------------------------------------------

jurisdiction) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel for all Indemnified Parties, taken together
(and, if reasonably necessary, one local counsel in any relevant jurisdiction)
(all such claims, damages, losses, penalties, liabilities and reasonable
expenses being, collectively, the “Losses”)) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with (i) this Agreement, any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Consolidated Group or any Environmental Action relating in any
way to the Consolidated Group, in each case whether or not such investigation,
litigation or proceeding is brought by the Borrowers, their directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent Losses
(A) are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or any of its Affiliates (including any
material breach of its obligations under this Agreement), (B) result from any
dispute between an Indemnified Party and one or more other Indemnified Parties
(other than against an Agent or Joint Lead Arranger acting in such a role) or
(C) result from the claims of one or more Lenders solely against one or more
other Lenders (and not claims by one or more Lenders against any Agent acting in
its capacity as such except, in the case of Losses incurred by any Agent or any
Lender as a result of such claims, to the extent such Losses are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct (including any material breach of its obligations under this
Agreement)) not attributable to any actions of a member of the Consolidated
Group and for which the members of the Consolidated Group otherwise have no
liability. The Borrowers further agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrowers or any of their shareholders or creditors for or in connection with
this Agreement or any of the transactions contemplated hereby or the actual or
proposed use of the proceeds of the Advances, except to the extent such
liability is found in a final nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any material breach of its
obligations under this Agreement). In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Notwithstanding the foregoing, this
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by a Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of (i) a
payment or Conversion pursuant to Section 2.08, 2.10(e), 2.12 or 2.14,
(ii) acceleration of the maturity of the Advances pursuant to Section 6.01,
(iii) a payment by an assignee to any Lender other than on the last day of the
Interest Period for such Advance upon an assignment of the rights and
obligations of such Lender under this Agreement pursuant to Section 9.07 as a
result of a demand by such Borrower pursuant to Section 9.07(b) or (iv) for any
other reason, such Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for

 

-111-



--------------------------------------------------------------------------------

the account of such Lender any amounts required to compensate such Lender for
any additional reasonable losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or as a result of any inability to
Convert or exchange in the case of Section 2.10 or 2.14, including, without
limitation, any reasonable loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of each Borrower contained in Sections
2.13, 2.16 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.

SECTION 9.05 Right of Setoff. Subject to Section 3.04, upon (a) the occurrence
and during the continuance of any Event of Default and (b) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and Issuing Bank and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, Issuing Bank or
such Affiliate to or for the credit or the account of the applicable Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement, whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. Each
Lender and Issuing Bank agrees promptly to notify such Borrower after any such
setoff and application is made by such Lender or Issuing Bank; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender, each Issuing Bank and their Affiliates
under this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that such Lender, Issuing Bank and
their Affiliates may have.

SECTION 9.06 Binding Effect. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 9.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, the Loan Parties, the Administrative Agent,
the Issuing Bank and each Lender and their respective successors and permitted
assigns, except that the Loan Parties shall have no right to assign their rights
hereunder or any interest herein without the prior written consent of each
Lender, and any purported assignment without such consent shall be null and
void.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may, with the consent of (x) the Borrowers (A) with respect to
Term Commitments and the Closing Date Revolver Portion prior to the funding of
the Advances on the Closing Date, in the Borrowers’ sole discretion (provided
that such consent shall be deemed to have been given with respect to any Person
identified to the Administrative Agent in writing by the Borrowers prior to the
Effective Date) and (B) with respect to the Revolving Commitments and Revolving
Advances (other than the Closing Date Revolver Portion), and after the earliest
of the Closing Date and the termination of the Acquisitions prior to the
consummation thereof any Commitments or Advances, such consent not to be
unreasonably withheld or

 

-112-



--------------------------------------------------------------------------------

delayed, (y) the Administrative Agent, which consent shall not be unreasonably
withheld or delayed and (z) with respect to Revolving Commitments or Revolving
Advances, the Swingline Lenders and the Issuing Banks, assign to one or more
Persons (other than natural persons, Defaulting Lenders, or the Reporting Entity
or its Affiliates) all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it); provided that (A) after the funding of the Advances
on the Closing Date (or if earlier the cancellation of the Acquisitions prior to
the consummation thereof) or with respect to the Revolving Commitments and
Revolving Advances (other than the Closing Date Revolver Portion), the consent
of the Borrowers shall not be required while an Event of Default has occurred
and is continuing, (B) the consent of the Borrowers shall be deemed given if the
Borrowers shall not have objected within 10 Business Days following receipt of
written notice of such proposed assignment, and (C) in the case of an assignment
to any other Lender or an Affiliate of any Lender, no such consent shall be
required from (x) the Administrative Agent or (y) the Borrowers with respect to
assignments by any Lender to its Affiliate or to another Lender, provided that
in each such case notice thereof shall have been given to the Borrowers and the
Administrative Agent.

(b) Upon demand by the Borrowers (with a copy of such demand to the
Administrative Agent) (w) any Defaulting Lender, (x) any Lender that has made a
demand for payment pursuant to Section 2.13 or 2.16, (y) any Lender that has
asserted pursuant to Section 2.10(b) or 2.14 that it is impracticable or
unlawful for such Lender to make Eurocurrency Rate Advances or (z) any Lender
that fails to consent to an amendment or waiver hereunder for which consent of
all Lenders (or all affected Lenders) is required and as to which the Required
Lenders shall have given their consent, will assign to one or more Persons
designated by the Borrowers all of its rights and obligations under this
Agreement (including, without limitation, all of its Commitment and the Advances
owing to it).

(c) In each such case,

(A) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(B) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement associated with a particular Class, the amount
of the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof;

(C) [Reserved];

(D) each such assignment made as a result of a demand by the Borrowers pursuant
to Section 9.07(b) shall be arranged by the Borrowers with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of

 

-113-



--------------------------------------------------------------------------------

such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement;

(E) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrowers pursuant to Section 9.07(b), (1) so long as a Default
shall have occurred and be continuing and (2) unless and until such Lender shall
have received one or more payments from one or more assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Reporting Entity or one
or more assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Section 2.13, 2.16 or 9.04(c)) and (3) unless and until the
Reporting Entity shall have paid (or caused to be paid) to the Administrative
Agent a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

(F) the parties to each such assignment (other than, except in the case of a
demand by the Borrowers pursuant to Section 9.07(b), the Borrowers) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrowers pursuant to
Section 9.07(b) (in which case the Reporting Entity shall pay or cause to be
paid the fee required by subclause (E)(3) of Section 9.07(c)), a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(d) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Sections 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

-114-



--------------------------------------------------------------------------------

(e) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;

(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement;

(v) [Reserved];

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers.

(g) The Administrative Agent, acting solely for this purpose as the agent of the
Borrowers, shall maintain at its address referred to in Section 9.02(a) a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount (and stated interest) of the Advances owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent demonstrable error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

-115-



--------------------------------------------------------------------------------

(h) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their Affiliates, any Defaulting Lender or
any natural person) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it) without the consent of the
Administrative Agent, Swingline Lender, Issuing Banks or the Borrowers;
provided, however, that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) such Lender shall remain the Lender of any such Advance for all purposes
of this Agreement;

(iv) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by the Borrowers herefrom or therefrom, except as to matters
requiring the approval of all the Lenders pursuant to Section 9.01; and

(vi) prior to the earlier of the funding of Advances on the Closing Date and the
termination of the Acquisitions prior to the consummation thereof (and during
such time solely with respect to the Term Commitments and Closing Date Revolver
Portion), no Lender may sell participations except with the consent of the
Borrowers in their sole discretion.

Each Lender shall promptly notify the Borrowers after any sale of a
participation by such Lender pursuant to this Section 9.07(h); provided that the
failure of such Lender to give notice to the Borrowers as provided herein shall
not affect the validity of such participation or impose any obligations on such
Lender or the applicable participant.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement

 

-116-



--------------------------------------------------------------------------------

notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrowers received by it from
such Lender as more fully set forth in Section 9.08 and subject to the
requirements of Section 9.08 (it being understood that, notwithstanding anything
to the contrary set forth in such agreement, the Borrowers shall be third party
beneficiaries of such agreement).

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
or Issuing Bank may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation and the
Advances owing to it) to secure obligations of such Lender or Issuing Bank,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

SECTION 9.08 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent, such Issuing Bank or Lender, as
applicable, agrees that it will, to the extent practicable and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, notify the Borrowers promptly thereof, unless such notification is
prohibited by law, rule or regulation), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, and, until the end of the Offer Period (within
the meaning of the UK City Code on Takeovers and Mergers) (the “Offer Period”),
with respect to each applicable Lender, those provisions contained in such
Lender’s Confidentiality Agreement with STERIS entered into in connection with
the permanent financing of the Acquisitions (each such agreement, a
“Confidentiality Agreement”), to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments

 

-117-



--------------------------------------------------------------------------------

are to be made by reference to the Borrowers and their obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrowers. Each Lender
acknowledges that its ability to disclose information concerning the
Transactions is restricted by the City Code and the Panel and that this
Section 9.08 is subject to those restrictions. Each Lender also agrees that
notwithstanding any provision to the contrary contained in the applicable
Confidentiality Agreement to which it is a party, the provisions of such
Confidentiality Agreement, including but not limited to the provisions regarding
“Information Barriers” (as defined in such Confidentiality Agreement) and
related provisions, shall apply to all “Information” (as defined in such
Confidentiality Agreement) disclosed to such Lender until the end of the Offer
Period.

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the
Consolidated Group. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in any case reasonable care.

SECTION 9.09 Debt Syndication during the Certain Funds Period. Each of the
Lenders, Issuing Banks and the Administrative Agent confirms that it is aware of
the terms and requirements of Practice Statement No. 25 (Debt Syndication during
Offer Periods) issued by the Panel.

SECTION 9.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court sitting in New York County or any federal court of the United States of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or

 

-118-



--------------------------------------------------------------------------------

proceeding shall be heard and determined in any such New York State court or, to
the extent permitted by law, in any such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Loan Parties hereby appoint STERIS Corporation,
5960 Heisley Road, Mentor, Ohio 44060-1834, or should it subsequently have its
principal place of business in The City of New York, at such principal place of
business, as their agent for service of process, and agree that service of any
process, summons, notice or document by hand delivery or registered mail upon
such agent shall be effective service of process for any suit, action or
proceeding brought in any court referenced in Section 9.12(b).

SECTION 9.13 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.14 No Advisory or Fiduciary Responsibility. In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrowers acknowledge and agree that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents and the Lenders, on the other hand; (ii) each
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor or agent for the Borrowers or any of their
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Agent or Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.

 

-119-



--------------------------------------------------------------------------------

SECTION 9.15 Waiver of Jury Trial. Each of the Borrowers and the Guarantors, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.16 Conversion of Currencies. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss with respect to such Borrower. The
obligations of each Borrower contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.17 Designated Borrowers. (a) The Reporting Entity may designate any
wholly-owned Subsidiary as a Borrower under any Revolving Commitments (a
“Designated Borrower”); provided that the Administrative Agent shall be
reasonably satisfied that, with respect to any such Subsidiary, the applicable
Lenders to such Designated Borrower may make loans and other extensions of
credit to such Subsidiary in such person’s jurisdiction of organization in
compliance with applicable laws and regulations, without being required or
qualified to do business in such jurisdiction and without being subject to any
unreimbursed or unindemnified Taxes or other expense. Subject to the provisions
of Section 9.17(b) below, such wholly-owned Subsidiary shall become a Designated
Borrower and a party to this Agreement, and all references to the “Borrowers”
shall also include such Designated Borrower, as applicable. Upon the payment and
performance in full of all of the indebtedness, liabilities and obligations
under the Revolving Commitment of any Designated Borrower, such Designated
Borrower’s status as a “Designated Borrower” shall terminate upon notice by the
Reporting Entity to the Administrative Agent. Thereafter, the Lenders shall be
under no further obligation to make any Revolving Advances to such former
Designated Borrower until such time, if ever, as it has been re-designated a
Designated Borrower by the Reporting Entity. This Agreement may be amended as
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and Reporting Entity to

 

-120-



--------------------------------------------------------------------------------

effect the provisions of or be consistent with this Section 9.17.
Notwithstanding any other provision of this Agreement to the contrary (including
Section 9.01), any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Reporting Entity’s consent, but without the
consent of any other Lenders, and furnished to the other parties hereto.

(b) Each Lender’s obligations to make any Revolving Advances to a Designated
Borrower are subject to the satisfaction (with the Administrative Agent acting
reasonably in assessing whether the conditions precedent are satisfied) or
waiver by each Lender with a Revolving Commitment of the following conditions:

(i) delivery by the Reporting Entity, the Designated Borrower and the
Administrative Agent of an executed joinder agreement substantially in the form
of Exhibit D hereto;

(ii) the Administrative Agent (or its counsel) receiving organizational
documents, resolutions and an incumbency certificate for or in respect of such
Designated Borrower and a legal opinion from counsel to the Designated Borrower
in form and substance reasonably satisfactory to the Administrative Agent;
provided that this condition shall be deemed satisfied to the extent such
documents were provided to the Administrative Agent in connection with such
Designated Borrower becoming a Guarantor (and are applicable in the context of
such Guarantor’s new role as a Borrower);

(iii) delivery by the Designated Borrower of each note requested by any Lender
having a Revolving Commitment;

(iv) the Administrative Agent receiving information with respect to the
Designated Borrower required under applicable “know-your-customer” and
anti-money laundering rules and regulations reasonably requested by any Lender
having a Revolving Commitment; and

(v) the Administrative Agent shall be reasonably satisfied that, with respect to
any such wholly-owned Subsidiary which is not a Domestic Subsidiary, the
applicable Lenders to such Designated Borrower may make Advances and other
extensions of credit to such Subsidiary in such person’s jurisdiction of
organization in compliance with applicable laws and regulations, without being
required or qualified to do business in such jurisdiction and without being
subject to any unreimbursed or unindemnified Taxes or other expense.

SECTION 9.18 Mandatory Cancellation Event Prior to Closing Date. Notwithstanding
anything herein to the contrary, if a Mandatory Cancellation Event occurs prior
to the Closing Date, upon written notice from STERIS to the Administrative
Agent, New HoldCo shall cease to be a “Borrower” and a “Guarantor” hereunder and
shall be released from this Agreement, its Guaranty and its other obligations
hereunder; provided that such release shall be conditioned upon, and such notice
shall state, no Advances, Letters of Credit or other amounts or obligations
(other than contingent obligations not then due) under any Loan Document being
outstanding for the account of New HoldCo upon such release. The Lenders
authorize the Administrative Agent to enter into any releases or other
agreements and make any modifications to this

 

-121-



--------------------------------------------------------------------------------

Agreement as necessary without any further consent from any Lenders in order to
effect the terms of this Section 9.18.

[SIGNATURE PAGES FOLLOW]

 

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

STERIS CORPORATION, as a Borrower and as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer NEW STERIS LIMITED, as a Borrower By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Director, Senior Vice President, Chief Financial
Officer, Chief Accounting Officer and Treasurer AMERICAN STERILIZER COMPANY, as
a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President INTEGRATED MEDICAL SYSTEMS
INTERNATIONAL, INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President ISOMEDIX, INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

ISOMEDIX OPERATIONS INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary STERIS EUROPE INC.,
as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President STERIS INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President UNITED STATES ENDOSCOPY GROUP, INC., as
a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:

/s/ Lisa Whatley

Name: Lisa Whatley Title: Managing Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A.,
as a Lender

By:

/s/Mark Hardison

Name:

Mark Hardison

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

KeyBank National Association,
as a Lender

By:

/s/Sanya Valeva

Name:

Sanya Valeva

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association,
as a Lender

By:

/s/Joseph G. Moran

Name:

Joseph G. Moran

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Santander Bank, N.A.,
as a Lender

By:

/s/Scott Wollard

Name:

Scott Wollard

Title:

Managing Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as a Lender

By:

/s/Scott O’Connell

Name:

Scott O’Connell

Title:

Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,
as a Lender

By:

/s/David W. Kee

Name:

David W. Kee

Title:

Managing Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

DNB Capital LLC,
as a Lender

By:

/s/Kristie Li

Name:

Kristie Li

Title:

First Vice President

By:

/s/Thomas Tangen

Name:

Thomas Tangen

Title:

Senior Vice President Head of Corporate Banking

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank, National Association,
as a Lender

By:

/s/Jennifer Hwang

Name:

Jennifer Hwang

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A.,
as a Lender

By:

/s/Jeroen Fikke

Name:

Jeroen Fikke

Title:

Managing Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Citizens Bank, National Association,
as a Lender

By:

/s/Joshua Botnick

Name:

Joshua Botnick

Title:

Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,
as a Lender

By:

/s/Frank M. Eassa

Name:

Frank M. Eassa

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

The Northern Trust Company,
as a Lender

By:

/s/Michael Kingsley

Name:

Michael Kingsley

Title:

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Svenska Handelsbanken AB (publ) New York Branch, as a Lender

By:

/s/Jonas Almhojd

Name:

Jonas Almhojd

Title:

Senior Vice President

By:

/s/Nancy D’Albert

Name:

Nancy D’Albert

Title:

Vice President

 

Signature Page to

Credit Agreement